

115 S1917 IS: Sentencing Reform and Corrections Act of 2017
U.S. Senate
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1917IN THE SENATE OF THE UNITED STATESOctober 4, 2017Mr. Grassley (for himself, Mr. Durbin, Mr. Lee, Mr. Whitehouse, Mr. Graham, Mr. Leahy, Mr. Flake, Mr. Booker, Mr. Scott, Mrs. Feinstein, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reform sentencing laws and correctional institutions, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Sentencing Reform and Corrections Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Sentencing Reform Sec. 101. Reduce and restrict enhanced sentencing for prior drug felonies. Sec. 102. Broadening of existing safety valve. Sec. 103. Limitation on application of the 10-year mandatory minimum. Sec. 104. Clarification of section 924(c) of title 18, United States Code. Sec. 105. Application of Fair Sentencing Act. Sec. 106. Mandatory minimum sentences for domestic violence offenses. Sec. 107. Minimum term of imprisonment for certain acts relating to the provision of controlled goods or services to terrorists or proliferators of weapons of mass destruction. Sec. 108. Inventory of Federal criminal offenses. Sec. 109. Fentanyl. TITLE II—CORRECTIONS Act Sec. 201. Short title. Sec. 202. Recidivism reduction programming and productive activities. Sec. 203. Post-sentencing risk and needs assessment system. Sec. 204. Prerelease custody. Sec. 205. Reports. Sec. 206. Additional tools to promote recovery and prevent drug and alcohol abuse and dependence. Sec. 207. Promoting successful reentry. Sec. 208. Parole for juveniles. Sec. 209. Compassionate release initiative. Sec. 210. Juvenile sealing and expungement. Sec. 211. Juvenile solitary confinement. Sec. 212. Ensuring accuracy of Federal criminal records. TITLE III—National Criminal Justice Commission Act Sec. 301. Short title. Sec. 302. Findings. Sec. 303. Establishment of commission. Sec. 304. Purpose of the commission. Sec. 305. Review, recommendations, and report. Sec. 306. Membership. Sec. 307. Administration. Sec. 308. Funding. Sec. 309. Sunset.  ISentencing Reform 101.Reduce and restrict enhanced sentencing for prior drug felonies (a)Controlled substances act amendmentsThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—
 (1)in section 102 (21 U.S.C. 802), by adding at the end the following:  (57)The term serious drug felony means an offense described in section 924(e)(2)(A) of title 18, United States Code, for which—
 (A)the offender served a term of imprisonment of more than 12 months; and
 (B)the offender’s release from any term of imprisonment was within 15 years of the commencement of the instant offense.
 (58)The term serious violent felony means— (A)an offense described in section 3559(c)(2)(F) of title 18, United States Code, for which the offender served a term of imprisonment of more than 12 months; and
 (B)any offense that would be a felony violation of section 113 of title 18, United States Code, if the offense were committed in the special maritime and territorial jurisdiction of the United States, for which the offender served a term of imprisonment of more than 12 months.; and
 (2)in section 401(b)(1) (21 U.S.C. 841(b)(1))— (A)in subparagraph (A), in the flush text following clause (viii)—
 (i)by striking If any person commits such a violation after a prior conviction for a felony drug offense has become final, such person shall be sentenced to a term of imprisonment which may not be less than 20 years and inserting the following: If any person commits such a violation after a prior conviction for a serious drug felony or serious violent felony has become final, such person shall be sentenced to a term of imprisonment of not less than 15 years; and
 (ii)by striking after two or more prior convictions for a felony drug offense have become final, such person shall be sentenced to a mandatory term of life imprisonment without release and inserting the following: after 2 or more prior convictions for a serious drug felony or serious violent felony have become final, such person shall be sentenced to a term of imprisonment of not less than 25 years; and
 (B)in subparagraph (B), in the flush text following clause (viii), by striking If any person commits such a violation after a prior conviction for a felony drug offense has become final and inserting the following: If any person commits such a violation after a prior conviction for a serious drug felony or serious violent felony has become final.
 (b)Controlled substances Import and Export Act amendmentsSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended— (1)in paragraph (1), in the flush text following subparagraph (H), by striking If any person commits such a violation after a prior conviction for a felony drug offense has become final, such person shall be sentenced to a term of imprisonment of not less than 20 years and inserting If any person commits such a violation after a prior conviction for a serious drug felony or serious violent felony has become final, such person shall be sentenced to a term of imprisonment of not less than 15 years; and
 (2)in paragraph (2), in the flush text following subparagraph (H), by striking felony drug offense and inserting serious drug felony or serious violent felony. (c)Applicability to pending and past cases (1)Pending casesThis section, and the amendments made by this section, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.
					(2)Past cases
						(A)Sentence reduction
 (i)In generalIn the case of a defendant who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this section and was sentenced to a term of imprisonment for the offense, a term of imprisonment may be reduced only if—
 (I)the defendant has not been convicted of any serious violent felony; and (II)the sentencing court, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, upon prior notice to the Government, after considering the factors set forth in section 3553(a) of title 18, United States Code, the nature and seriousness of the danger to any person, the community, or any crime victims, and the post-sentencing conduct of the defendant, finds a reduction is consistent with this section and the amendments made by this section.
 (ii)RequirementAny proceeding under this subparagraph shall be subject to section 3771 of title 18, United States Code (commonly known as the Crime Victims Rights Act).
 (B)RequirementFor each motion filed under subparagraph (A), the Government shall conduct a particularized inquiry of the facts and circumstances of the original sentencing of the defendant in order to assess whether a reduction in sentence would be consistent with this section and the amendments made by this section, including a review of any prior criminal conduct or any other relevant information from Federal, State, and local authorities.
						102.Broadening of existing safety valve
 (a)AmendmentsSection 3553 of title 18, United States Code, is amended— (1)in subsection (f)—
 (A)in the matter preceding paragraph (1)— (i)by striking or section 1010 and inserting , section 1010; and
 (ii)by inserting , or section 70503 or 70506 of title 46 after 963); (B)by striking paragraph (1) and inserting the following:
							
 (1)the defendant does not have— (A)more than 4 criminal history points, excluding any criminal history points resulting from a 1-point offense, as determined under the sentencing guidelines;
 (B)a prior 3-point offense, as determined under the sentencing guidelines; and (C)a prior 2-point violent offense, as determined under the sentencing guidelines;; and
 (C)after paragraph (5), by inserting the following:  Information disclosed by a defendant under this subsection may not be used to enhance the sentence of the defendant unless the information relates to a violent offense.; and (2)by adding at the end the following:
						
							(g)Inadequacy of criminal history
 (1)In generalIf subsection (f) does not apply to a defendant because the defendant does not meet the requirements described in subsection (f)(1) (relating to criminal history), the court may, upon prior notice to the Government, waive subsection (f)(1) if the court specifies in writing the specific reasons why reliable information indicates that excluding the defendant pursuant to subsection (f)(1) substantially overrepresents the seriousness of the defendant’s criminal history or the likelihood that the defendant will commit other crimes.
 (2)ProhibitionThis subsection shall not apply to any defendant who has been convicted of a serious drug felony or a serious violent felony as defined in paragraphs (57) and (58), respectively, of section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (h)Definition of violent offenseAs used in this section, the term violent offense means a crime of violence, as defined in section 16, that is punishable by imprisonment.. (b)ApplicabilityThe amendments made by this section shall apply only to a conviction entered on or after the date of enactment of this Act.
				103.Limitation on application of the 10-year mandatory minimum
 (a)AmendmentSection 3553 of title 18, United States Code, as amended by section 102, is amended by adding at the end the following:
					
 (i)Limitation on applicability of certain statutory minimumsNotwithstanding any other provision of law, in the case of a conviction under section 401 or 406 of the Controlled Substances Act (21 U.S.C. 841 and 846), section 1010 or 1013 of the Controlled Substances Import and Export Act (21 U.S.C. 960 and 963), or section 70503 or 70506 of title 46, for which the statutory minimum term of imprisonment is 10 years, the court may impose a sentence as if the statutory minimum term of imprisonment was 5 years, if the court finds at sentencing, after the Government has been afforded the opportunity to make a recommendation, that—
 (1)the defendant does not have a prior conviction for a serious drug felony or serious violent felony as defined in paragraphs (57) and (58), respectively, of section 102 of the Controlled Substances Act (21 U.S.C. 802) that was made final prior to the commission of the instant offense;
 (2)the defendant did not use violence or credible threats of violence or possess a firearm or other dangerous weapon (or induce another participant to do so) in connection with the offense, and the offense did not result in death or serious bodily injury to any person;
 (3)the defendant was not an organizer, leader, manager, or supervisor of other participants in the offense, as determined under the sentencing guidelines;
 (4)the defendant did not act as an importer, exporter, or high-level distributor or supplier, a wholesaler, or a manufacturer of the controlled substances involved in the offense or engage in a continuing criminal enterprise, as defined in section 408 of the Controlled Substances Act (21 U.S.C. 848), unless the defendant was a minor or minimal participant, as determined under the sentencing guidelines;
 (5)the defendant did not distribute a controlled substance to or with a person under 18 years of age; and
 (6)not later than the time of the sentencing hearing, the defendant has truthfully provided to the Government all information and evidence the defendant has concerning the offense or offenses that were part of the same course of conduct or of a common scheme or plan, but the fact that the defendant has no relevant or useful other information to provide or that the Government is already aware of the information shall not preclude a determination by the court that the defendant has complied with this requirement.
							Information disclosed by a defendant under this subsection may not be used to enhance the sentence
 of the defendant unless the information relates to a violent offense.(j)DefinitionsAs used in subsection (i) of this section— (1)the term importer, exporter, or high-level distributor or supplier—
 (A)means a defendant who imported, exported, or otherwise distributed or supplied large quantities of a controlled substance to other drug distributors; and
 (B)does not include a defendant whose role was limited to transporting drugs or money at the direction of others;
 (2)the term manufacturer means a defendant who grew, produced, or manufactured a controlled substance and was the principal owner of such controlled substance; and
 (3)the term wholesaler means a defendant who sold non-retail quantities of a controlled substance to other dealers or distributors..
 (b)ApplicabilityThe amendment made by this section shall apply only to a conviction entered on or after the date of enactment of this Act.
				104.Clarification of section 924(c) of title 18, United States Code
 (a)In generalSection 924(c)(1)(C) of title 18, United States Code, is amended, in the matter preceding clause (i), by striking second or subsequent conviction under this subsection and inserting violation of this subsection that occurs after a prior conviction under this subsection has become final.
				(b)Applicability to pending and past cases
 (1)Pending casesThis section, and the amendments made by this section, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.
					(2)Past cases
						(A)Sentence reduction
 (i)In generalIn the case of a defendant who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this section and was sentenced to a term of imprisonment for the offense, a term of imprisonment may be reduced only if—
 (I)the instant violation was for a drug trafficking offense that did not involve a violation of clause (ii) or (iii) of section 924(c)(1)(A) of title 18, United States Code;
 (II)the defendant has not otherwise been convicted of any serious violent felony; and (III)the sentencing court, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, upon prior notice to the Government, after considering the factors set forth in section 3553(a) of title 18, United States Code, the nature and seriousness of the danger to any person, the community, or any crime victims, and the post-sentencing conduct of the defendant, finds a reduction is consistent with this section and the amendments made by this section.
 (ii)RequirementAny proceeding under this subparagraph shall be subject to section 3771 of title 18, United States Code (commonly known as the Crime Victims' Rights Act).
 (B)RequirementFor each motion filed under subparagraph (A), the Government shall conduct a particularized inquiry of the facts and circumstances of the original sentencing of the defendant in order to assess whether a reduction in sentence would be consistent with this section and the amendments made by this section, including a review of any prior criminal conduct or any other relevant information from Federal, State, and local authorities.
						105.Application of Fair Sentencing Act
 (a)Definition of covered offenseIn this section, the term covered offense means a violation of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before August 3, 2010.
 (b)Defendants previously sentencedA court that imposed a sentence for a covered offense, may, on motion of the defendant, the Director of the Bureau of Prisons, the attorney for the Government, or the court, impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was committed.
 (c)LimitationsNo court shall entertain a motion made under this section to reduce a sentence if the sentence was previously imposed or previously reduced in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made under this section to reduce the sentence was, after the date of enactment of this Act, denied after a complete review of the motion on the merits. Nothing in this section shall be construed to require a court to reduce any sentence pursuant to this section.
 106.Mandatory minimum sentences for domestic violence offensesSection 2261(b) of title 18, United States Code, is amended by striking paragraphs (1), (2), and (3) and inserting the following:
				
 (1)if death of the victim results— (A)in the case of a violation of this section, for any term of years not less than 10 or for life; and
 (B)in the case of a violation of section 2261A, for life or any term of years; (2)if permanent disfigurement or life threatening bodily injury to the victim results—
 (A)in the case of a violation of this section, for not more than 25 years; and (B)in the case of a violation of section 2261A, for not more than 20 years;
 (3)if serious bodily injury to the victim results or if the offender uses a dangerous weapon during the offense—
 (A)in the case of a violation of this section, for not more than 15 years; and (B)in the case of a violation of section 2261A, for not more than 10 years;.
			107.Minimum term of imprisonment for certain acts relating to the provision of controlled goods or
 services to terrorists or proliferators of weapons of mass destructionSection 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) is amended— (1)in subsection (c), by striking A person and inserting Subject to subsection (d), a person; and
 (2)by adding at the end the following:  (d)Minimum term of imprisonment for certain acts relating to the provision of controlled goods or services to terrorists or proliferators of weapons of mass destruction (1)In generalA person who willfully commits, willfully attempts to commit, or willfully conspires to commit, solicits the commission of, or aids or abets in the commission of, an unlawful act described in paragraph (2) shall, upon conviction, be imprisoned for a term of not less than 5 years. Notwithstanding any other provision of law, a court shall not place on probation any person sentenced under this subsection.
 (2)Unlawful acts describedAn unlawful act described in this paragraph is an unlawful act described in subsection (a) that involves—
 (A)the provision of controlled goods or services to or for the use of— (i)a state sponsor of terrorism;
 (ii)an organization designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); or
 (iii)a person on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury;
 (B)the provision of goods or services, without a license or other written approval of the United States Government, to any person in connection with a program or effort of a foreign country or foreign person to develop weapons of mass destruction; or
 (C)the provision of defense articles or defense services, without a license or other written approval of the Department of State, to, or for the use of, a country subject to an arms embargo by the United States.
 (3)DefinitionsIn this subsection: (A)Controlled goods or servicesThe term controlled goods or services means any article, item, technical data, service, or technology listed or included in—
 (i)the United States Munitions List maintained pursuant to part 121 of title 22, Code of Federal Regulations;
 (ii)the Commerce Control List maintained pursuant to part 774 of title 15, Code of Federal Regulations; or
 (iii)any successor to the United States Munitions List or the Commerce Control List. (B)Country subject to an arms embargoThe term country subject to an arms embargo means any foreign country listed in section 126.1 of title 22, Code of Federal Regulations (or any corresponding similar regulation or ruling), for which—
 (i)an embargo or prohibition exists on the export of defense articles or defense services; or (ii)the policy of the United States is to deny licenses and other approvals for the export of defense articles and defense services.
 (C)Defense article; defense serviceThe terms defense article and defense service have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794). (D)State sponsor of terrorismThe term state sponsor of terrorism means any foreign country, or political subdivision, agency, or instrumentality of a foreign country, if the Secretary of State has determined that the government of the country has repeatedly provided support for acts of international terrorism pursuant to—
 (i)section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (as in effect pursuant to this Act);
 (ii)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); (iii)section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); or
 (iv)any other provision of law. (E)Weapon of mass destructionThe term weapon of mass destruction has the meaning given that term in section 2332a of title 18, United States Code..
				108.Inventory of Federal criminal offenses
 (a)DefinitionsIn this section— (1)the term criminal regulatory offense means a Federal regulation that is enforceable by a criminal penalty;
 (2)the term criminal statutory offense means a criminal offense under a Federal statute; and (3)the term Executive agency—
 (A)has the meaning given the term in section 105 of title 5, United States Code; and (B)includes the United States Postal Service and the Postal Regulatory Commission.
 (b)Report on criminal statutory offensesNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report, which shall include—
 (1)a list of all criminal statutory offenses, including a list of the elements for each criminal statutory offense; and
 (2)for each criminal statutory offense listed under paragraph (1) and organized by Federal district where applicable—
 (A)the potential criminal penalty for the criminal statutory offense; (B)the number of violations of the criminal statutory offense referred to the Department of Justice by an Executive agency for prosecution, including referrals from investigative agencies of the Department of Justice, in each of the years during the 15-year period preceding the date of enactment of this Act;
 (C)the number of prosecutions for the criminal statutory offense brought by the Department of Justice each year for the 15-year period preceding the date of enactment of this Act;
 (D)the number of prosecutions for the criminal statutory offense brought by the Department of Justice that have resulted in conviction for each year of the 15-year period preceding the date of enactment of this Act;
 (E)the number of convictions for the criminal statutory offense that have resulted in imprisonment for each year of the 15-year period preceding the date of enactment of this Act;
 (F)the average length of sentence of imprisonment imposed as a result of conviction for the criminal statutory offense during each year of the 15-year period preceding the date of enactment of this Act;
 (G)the mens rea requirement for the criminal statutory offense; and (H)the number of prosecutions for the criminal statutory offense in which the Department of Justice was not required to prove mens rea as a component of the offense.
 (c)Report on criminal regulatory offensesNot later than 1 year after the date of enactment of this Act, the head of each Executive agency shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report, which shall include—
 (1)a list of all criminal regulatory offenses enforceable by the agency; and (2)for each criminal regulatory offense listed under paragraph (1)—
 (A)the potential criminal penalty for a violation of the criminal regulatory offense; (B)the number of violations of the criminal regulatory offense referred to the Department of Justice for prosecution in each of the years during the 15-year period preceding the date of enactment of this Act;
 (C)the number of prosecutions for the criminal regulatory offense brought by the Department of Justice each year for the 15-year period preceding the date of enactment of this Act;
 (D)the number of prosecutions for the criminal regulatory offense brought by the Department of Justice that have resulted in conviction for each year of the 15-year period preceding the date of enactment of this Act;
 (E)the number of convictions for the criminal regulatory offense that have resulted in imprisonment for each year of the 15-year period preceding the date of enactment of this Act;
 (F)the average length of sentence of imprisonment imposed as a result of conviction for the criminal regulatory offense during each year of the 15-year period preceding the date of enactment of this Act;
 (G)the mens rea requirement for the criminal regulatory offense; and (H)the number of prosecutions for the criminal regulatory offense in which the Department of Justice was not required to prove mens rea as a component of the offense.
 (d)IndexNot later than 2 years after the date of enactment of this Act— (1)the Attorney General shall establish a publically accessible index of each criminal statutory offense listed in the report required under subsection (b) and make the index available and freely accessible on the website of the Department of Justice; and
 (2)the head of each Executive agency shall establish a publically accessible index of each criminal regulatory offense listed in the report required under subsection (c) and make the index available and freely accessible on the website of the agency.
 (e)Rule of constructionNothing in this section shall be construed to require or authorize appropriations. 109.Fentanyl (a)Controlled Substances Act amendmentSection 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)) is amended by adding at the end the following:
					
 (8)(A)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of heroin also contains a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, then a court shall—
 (i)not impose a term of probation; and (ii)in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years.
 (B)A term of imprisonment imposed on a person under subparagraph (A)(ii) may not run concurrently with any term of imprisonment imposed on the person under any other provision of law.
 (9)(A)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide was represented to be or sold as heroin, then a court shall—
 (i)not impose a term of probation; and (ii)in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years.
 (B)A term of imprisonment imposed on a person under subparagraph (A)(ii) may not run concurrently with any term of imprisonment imposed on the person under any other provision of law..
 (b)Controlled Substances Import and Export Act amendmentSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended by adding at the end the following:
					
 (8)(A)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of heroin also contains a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, then a court shall—
 (i)not impose a term of probation; and (ii)in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years.
 (B)A term of imprisonment imposed on a person under subparagraph (A)(ii) may not run concurrently with any term of imprisonment imposed on the person under any other provision of law.
 (9)(A)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide was represented to be or sold as heroin, then a court shall—
 (i)not impose a term of probation; and (ii)in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years.
 (B)A term of imprisonment imposed on a person under subparagraph (A)(ii) may not run concurrently with any term of imprisonment imposed on the person under any other provision of law..
				IICORRECTIONS Act
 201.Short titleThis title may be cited as the Corrections Oversight, Recidivism Reduction, and Eliminating Costs for Taxpayers In Our National System Act of 2017 or the CORRECTIONS Act.
			202.Recidivism reduction programming and productive activities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall— (1)conduct a review of recidivism reduction programming and productive activities, including prison jobs, offered in correctional institutions, including programming and activities offered in State correctional institutions, which shall include a review of research on the effectiveness of such programs;
 (2)conduct a survey to identify products, including products purchased by Federal agencies, that are currently manufactured overseas and could be manufactured by prisoners participating in a prison work program without reducing job opportunities for other workers in the United States; and
 (3)submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a strategic plan for the expansion of recidivism reduction programming and productive activities, including prison jobs, in Bureau of Prisons facilities required by section 3621(h)(1) of title 18, United States Code, as added by subsection (b).
 (b)AmendmentSection 3621 of title 18, United States Code, is amended by adding at the end the following:  (h)Recidivism reduction programming and productive activities (1)In generalThe Director of the Bureau of Prisons, shall, subject to the availability of appropriations, make available to all eligible prisoners appropriate recidivism reduction programming or productive activities, including prison jobs, in accordance with paragraph (2).
							(2)Expansion period
 (A)In generalIn carrying out this subsection, the Director of the Bureau of Prisons shall have 6 years beginning on the date of enactment of this subsection to ensure appropriate recidivism reduction programming and productive activities, including prison jobs, are available for all eligible prisoners.
								(B)Certification
 (i)In generalThe National Institute of Corrections shall evaluate all recidivism reduction programming or productive activities that are made available to eligible prisoners and determine whether such programming or activities may be certified as evidence-based and effective at reducing or mitigating offender risk and recidivism.
 (ii)ConsiderationsIn determining whether or not to issue a certification under clause (i), the National Institute of Corrections shall consult with internal or external program evaluation experts, including the Office of Management and Budget and the Comptroller General of the United States to identify appropriate evaluation methodologies for each type of program offered, and may use analyses of similar programs conducted in other correctional settings.
 (3)Recidivism reduction partnershipsNot later than 18 months after the date of enactment of this subsection, the Attorney General shall issue regulations requiring the official in charge of each correctional facility to ensure, subject to the availability of appropriations, that appropriate recidivism reduction programming and productive activities, including prison jobs, are available for all eligible prisoners within the time period specified in paragraph (2), by entering into partnerships with the following:
 (A)Nonprofit and other private organizations, including faith-based and community-based organizations, that provide recidivism reduction programming, on a paid or volunteer basis.
 (B)Educational institutions that will deliver academic classes in Bureau of Prisons facilities, on a paid or volunteer basis.
 (C)Nonprofit or other private organizations, including faith-based and community-based organizations, that will—
 (i)deliver occupational and vocational training and certifications in Bureau of Prisons facilities; (ii)provide equipment to facilitate occupational and vocational training or employment opportunities for prisoners;
 (iii)employ prisoners; or (iv)assist prisoners in prerelease custody or supervised release in finding employment.
 (D)Industry-sponsored organizations that deliver workforce development and training that lead to recognized certification and employment.
 (4)AssignmentsIn assigning prisoners to recidivism reduction programming and productive activities, the Director of the Bureau of Prisons shall use the Post-Sentencing Risk and Needs Assessment System described in section 3621A and shall ensure that—
 (A)to the extent practicable, prisoners are separated from prisoners of other risk classifications in accordance with best practices for effective recidivism reduction;
 (B)a prisoner who has been classified as low risk and without need for recidivism reduction programming shall participate in and successfully complete productive activities, including prison jobs, in order to maintain a low-risk classification;
 (C)a prisoner who has successfully completed all recidivism reduction programming to which the prisoner was assigned shall participate in productive activities, including a prison job; and
 (D)to the extent practicable, each eligible prisoner shall participate in and successfully complete recidivism reduction programming or productive activities, including prison jobs, throughout the entire term of incarceration of the prisoner.
 (5)Mentoring servicesAny person who provided mentoring services to a prisoner while the prisoner was in a penal or correctional facility of the Bureau of Prisons shall be permitted to continue such services after the prisoner has been transferred into prerelease custody, unless the person in charge of the penal or correctional facility of the Bureau of Prisons demonstrates, in a written document submitted to the person, that such services would be a significant security risk to the prisoner, persons who provide such services, or any other person.
 (6)Recidivism reduction program incentives and rewardsPrisoners who have successfully completed recidivism reduction programs and productive activities shall be eligible for the following:
								(A)Time credits
 (i)In generalSubject to clauses (ii) and (iii), a prisoner who has successfully completed a recidivism reduction program or productive activity that has been certified under paragraph (2)(B) shall receive time credits of 5 days for each period of 30 days of successful completion of such program or activity. A prisoner who is classified as low risk shall receive additional time credits of 5 days for each period of 30 days of successful completion of such program or activity.
 (ii)AvailabilityA prisoner may not receive time credits under this subparagraph for successfully completing a recidivism reduction program or productive activity—
 (I)before the date of enactment of this subsection; or (II)during official detention before the date on which the prisoner’s sentence commences under section 3585(a).
 (iii)ExclusionsNo credit shall be awarded under this subparagraph to a prisoner serving a sentence for a second or subsequent conviction for a Federal offense imposed after the date on which the prisoner’s first such conviction became final, which shall not include any offense under section 1152 or section 1153 for which the prisoner was sentenced to less than 13 months. No credit shall be awarded under this subparagraph to a prisoner with 13 or more criminal history points, as determined under the sentencing guidelines, at the time of sentencing, unless the court determines in writing at sentencing that the defendant’s criminal history category substantially overrepresents the seriousness of the defendant’s criminal history or the likelihood that the defendant will commit other crimes and exercises its authority to lower the defendant's criminal history category. No credit shall be awarded under this subparagraph to any prisoner serving a sentence of imprisonment for conviction for any of the following offenses:
 (I)A Federal crime of terrorism, as defined under section 2332b(g)(5). (II)A Federal crime of violence, as defined under section 16.
 (III)A Federal sex offense, as described in section 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911).
 (IV)Engaging in a continuing criminal enterprise, as defined in section 408 of the Controlled Substances Act (21 U.S.C. 848).
 (V)A Federal fraud offense for which the prisoner received a sentence of imprisonment of more than 15 years.
 (VI)A Federal crime involving child exploitation, as defined in section 2 of the PROTECT Our Children Act of 2008 (34 U.S.C. 21101).
 (VII)A violation of— (aa)chapter 11 (relating to bribery, graft, and conflicts of interest);
 (bb)chapter 29 (relating to elections and political activities); (cc)section 1028A, 1031, or 1040 (relating to fraud);
 (dd)chapter 63 involving a scheme or artifice to deprive another of the intangible right of honest services;
 (ee)chapter 73 (relating to obstruction of justice); (ff)chapter 95 or 96 (relating to racketeering and racketeer influenced and corrupt organizations); or
 (gg)chapter 110 (relating to sexual exploitation and other abuse of children). (iv)Identification of covered offensesNot later than 1 year after the date of enactment of this subsection, the United States Sentencing Commission shall prepare and submit to the Director of the Bureau of Prisons a list of all Federal offenses described in subclauses (I) through (VII) of clause (iii), and shall update such list on an annual basis.
 (B)Other incentivesThe Bureau of Prisons shall develop policies to provide appropriate incentives for successful completion of recidivism reduction programming and productive activities, other than time credit pursuant to subparagraph (A), including incentives for prisoners who are precluded from earning credit under subparagraph (A)(iii). Such incentives may include additional telephone or visitation privileges for use with family, close friends, mentors, and religious leaders.
 (C)PenaltiesThe Bureau of Prisons may reduce rewards a prisoner has previously earned under subparagraph (A) for prisoners who violate the rules of the penal or correctional facility in which the prisoner is imprisoned, a recidivism reduction program, or a productive activity.
 (D)Relation to other incentive programsThe incentives described in this paragraph shall be in addition to any other rewards or incentives for which a prisoner may be eligible, except that a prisoner shall not be eligible for the time credits described in subparagraph (A) if the prisoner has accrued time credits under another provision of law based solely upon participation in, or successful completion of, such program.
 (7)Successful completionFor purposes of this subsection, a prisoner— (A)shall be considered to have successfully completed a recidivism reduction program or productive activity, if the Bureau of Prisons determines that the prisoner—
 (i)regularly attended and participated in the recidivism reduction program or productive activity; (ii)regularly completed assignments or tasks in a manner that allowed the prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity;
 (iii)did not regularly engage in disruptive behavior that seriously undermined the administration of the recidivism reduction program or productive activity; and
 (iv)satisfied the requirements of clauses (i) through (iii) for a time period that is not less than 30 days and allowed the prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity; and
 (B)for purposes of paragraph (6)(A), may be given credit for successful completion of a recidivism reduction program or productive activity for the time period during which the prisoner participated in such program or activity if the prisoner satisfied the requirements of subparagraph (A) during such time period, notwithstanding that the prisoner continues to participate in such program or activity.
 (8)DefinitionsIn this subsection: (A)Eligible prisonerThe term eligible prisoner means—
 (i)an individual who has been sentenced to a term of imprisonment pursuant to a conviction for a Federal criminal offense; or
 (ii)an individual within the custody of the Bureau of Prisons, including an individual in a Bureau of Prisons contracted facility.
 (B)Productive activityThe term productive activity— (i)means a group or individual activity, including holding a job as part of a prison work program, that is designed to allow prisoners classified as having a lower risk of recidivism to maintain such classification, when offered to such prisoners; and
 (ii)may include the delivery of the activities described in subparagraph (C)(i)(II) to other prisoners. (C)Recidivism reduction programThe term recidivism reduction program means—
 (i)a group or individual activity that— (I)has been certified to reduce recidivism or promote successful reentry; and
 (II)may include— (aa)classes on social learning and life skills;
 (bb)classes on morals or ethics; (cc)academic classes;
 (dd)cognitive behavioral treatment; (ee)mentoring;
 (ff)occupational and vocational training; (gg)faith-based classes or services;
 (hh)domestic violence education and deterrence programming; (ii)victim-impact classes or other restorative justice programs;
 (jj)industry-sponsored workforce development, education, or training; and (kk)a prison job; and
 (ii)shall include— (I)a productive activity; and
 (II)recovery programming. (D)Recovery programmingThe term recovery programming means a course of instruction or activities, other than a course described in subsection (e), that has been demonstrated to reduce drug or alcohol abuse or dependence among participants, or to promote recovery among individuals who have previously abused alcohol or drugs, to include appropriate medication-assisted treatment..
				(c)No consideration of earned time credit eligibility during sentencing
 (1)In generalSection 3553 of title 18, United States Code, as amended by sections 102 and 103 of this Act, is amended—
 (A)by redesignating subsections (b) through (j) as subsections (c) through (k), respectively; (B)in subsection (e)(3), as so redesignated, by striking subsection (c) and inserting subsection (d); and
 (C)by inserting after subsection (a) the following:
							
 (b)In imposing a sentence, the court shall not consider the defendant’s eligibility or potential eligibility for credit under section 3621(e), 3621(h), or 3624(b) or any similar provision of law, but shall not be prohibited from informing the defendant of the existence of such credits or related programs..
 (2)Technical and conforming amendmentsSection 3742 of title 18, United States Code, is amended— (A)in subsection (e)(3)—
 (i)in subparagraph (A), by striking section 3553(c) and inserting section 3553(d); (ii)in subparagraph (B)(ii), by striking section 3553(b) and inserting section 3553(c); and
 (iii)in subparagraph (C), by striking section 3553(c) and inserting section 3553(d); (B)in subsection (g)(2), by striking section 3553(c) and inserting section 3553(d); and
 (C)in subsection (j)(1)(B), by striking section 3553(b) and inserting section 3553(c). 203.Post-sentencing risk and needs assessment system (a)In generalSubchapter C of chapter 229 of title 18, United States Code, is amended by inserting after section 3621 the following:
					
						3621A.Post-sentencing risk and needs assessment system
 (a)In generalNot later than 30 months after the date of the enactment of this section, the Attorney General shall develop for use by the Bureau of Prisons an offender risk and needs assessment system, to be known as the Post-Sentencing Risk and Needs Assessment System or the Assessment System, which shall—
 (1)assess and determine the recidivism risk level of all prisoners and classify each prisoner as having a low, moderate, or high risk of recidivism;
 (2)to the extent practicable, assess and determine the risk of violence of all prisoners; (3)ensure that, to the extent practicable, low-risk prisoners are grouped together in housing and assignment decisions;
 (4)assign each prisoner to appropriate recidivism reduction programs or productive activities based on the prisoner’s risk level and the specific criminogenic needs of the prisoner, and in accordance with section 3621(h)(4);
 (5)reassess and update the recidivism risk level and programmatic needs of each prisoner pursuant to the schedule set forth in subsection (c)(2), and assess changes in the prisoner’s recidivism risk within a particular risk level; and
 (6)provide information on best practices concerning the tailoring of recidivism reduction programs to the specific criminogenic needs of each prisoner so as to effectively lower the prisoner’s risk of recidivating.
								(b)Development of system
 (1)In generalIn designing the Assessment System, the Attorney General shall— (A)use available research and best practices in the field and consult with academic and other criminal justice experts as appropriate;
 (B)ensure that the Assessment System measures indicators of progress and improvement, and of regression, including newly acquired skills, attitude, and behavior changes over time, through meaningful consideration of dynamic risk factors, such that—
 (i)all prisoners at each risk level other than low risk have a meaningful opportunity to progress to a lower risk classification during the period of the incarceration of the prisoner through changes in dynamic risk factors; and
 (ii)all prisoners on prerelease custody, other than prisoners classified as low risk, have a meaningful opportunity to progress to a lower risk classification during such custody through changes in dynamic risk factors;
 (C)ensure that the Assessment System is adjusted on a regular basis, but not less frequently than every 3 years, to take account of the best statistical evidence of effectiveness in reducing recidivism rates; and
 (D)ensure that the Assessment System does not result in unwarranted disparities, including by— (i)regularly evaluating rates of recidivism among similarly classified prisoners to identify any unwarranted disparities in such rates, including disparities among similarly classified prisoners of different racial groups; and
 (ii)adjusting the Assessment System to reduce such disparities to the greatest extent possible. (2)Risk and needs assessment toolsIn carrying out this subsection, the Attorney General shall—
 (A)develop a suitable intake assessment tool to perform the initial assessments and determinations described in subsection (a)(1), and to make the assignments described in paragraphs (3) and (4) of subsection (a);
 (B)develop a suitable reassessment tool to perform the reassessments and updates described in subsection (a)(5); and
 (C)develop a suitable tool to assess the recidivism risk level of prisoners in prerelease custody. (3)Use of existing risk and needs assessment tools permittedIn carrying out this subsection, the Attorney General may use existing risk and needs assessment tools, as appropriate, for the assessment tools required under paragraph (2).
 (4)Use of presentence reportIn carrying out this subsection, the Attorney General shall coordinate with the United States Probation and Pretrial Services to ensure that the findings of the Presentence Report of each offender are available and considered in the Assessment System.
 (5)ValidationIn carrying out this subsection, the Attorney General shall statistically validate the risk and needs assessment tools on the Federal prison population, or ensure that the tools have been so validated. To the extent such validation cannot be completed with the time period specified in subsection (a), the Attorney General shall ensure that such validation is completed as soon as is practicable.
 (6)Relationship with existing classification systemsThe Bureau of Prisons may incorporate its existing Inmate Classification System into the Assessment System if the Assessment System assesses the risk level and criminogenic needs of each prisoner and determines the appropriate security level institution for each prisoner. Before the development of the Assessment System, the Bureau of Prisons may use the existing Inmate Classification System, or a pre-existing risk and needs assessment tool that can be used to classify prisoners consistent with subsection (a)(1), or can be reasonably adapted for such purpose, for purposes of this section, section 3621(h), and section 3624(c).
								(c)Risk assessment
 (1)Initial assessmentsNot later than 30 months after the date on which the Attorney General develops the Assessment System, the Bureau of Prisons shall determine the risk level and criminogenic needs of each prisoner using the Assessment System.
 (2)Reassessments and updatesThe Bureau of Prisons shall update the assessment of each prisoner required under paragraph (1)— (A)not less frequently than once each year for any prisoner whose anticipated release date is within 3 years;
 (B)not less frequently than once every 2 years for any prisoner whose anticipated release date is within 10 years; and
 (C)not less frequently than once every 3 years for any other prisoner. (d)Assignment of recidivism reduction programs or productive activitiesThe Assessment System shall provide guidance on the kind and amount of recidivism reduction programming or productive activities appropriate for each prisoner.
 (e)Bureau of prisons trainingThe Attorney General shall develop training protocols and programs for Bureau of Prisons officials and employees responsible for administering the Assessment System. Such training protocols shall include a requirement that personnel of the Bureau of Prisons demonstrate competence in using the methodology and procedure developed under this section on a regular basis.
 (f)Information from presentence reportThe Attorney General shall ensure that the Bureau of Prisons uses relevant information from the Presentence Report of each offenders when conducting an assessment under this section.
 (g)Quality assuranceIn order to ensure that the Bureau of Prisons is using the Assessment System in an appropriate and consistent manner, the Attorney General shall monitor and assess the use of the Assessment System and shall conduct periodic audits of the use of the Assessment System at facilities of the Bureau of Prisons.
 (h)Determinations and classifications unreviewableSubject to any constitutional limitations, there shall be no right of review, right of appeal, cognizable property interest, or cause of action, either administrative or judicial, arising from any determination or classification made by any Federal agency or employee while implementing or administering the Assessment System, or any rules or regulations promulgated under this section.
 (i)DefinitionsIn this section: (1)Dynamic risk factorThe term dynamic risk factor means a characteristic or attribute that has been shown to be relevant to assessing risk of recidivism and that can be modified based on a prisoner’s actions, behaviors, or attitudes, including through completion of appropriate programming or other means, in a prison setting.
 (2)Recidivism riskThe term recidivism risk means the likelihood that a prisoner will commit additional crimes for which the prisoner could be prosecuted in a Federal, State, or local court in the United States.
 (3)Recidivism reduction program; productive activity; recovery programmingThe terms recidivism reduction program, productive activity, and recovery programming shall have the meaning given such terms in section 3621(h)(8).. (b)Technical and conforming amendmentThe table of sections for subchapter C of chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3621 the following:
					3621A. Post-sentencing risk and needs assessment system..
				204.Prerelease custody
 (a)In generalSection 3624(c) of title 18, United States Code, is amended— (1)in paragraph (1), by striking the period at the end of the second sentence and inserting or home confinement, subject to the limitation that no prisoner may serve more than 10 percent of the prisoner’s imposed sentence in home confinement pursuant to this paragraph.;
 (2)by striking paragraphs (2) and (3) and inserting the following:  (2)Credit for recidivism reductionNotwithstanding the 10 percent limit described in paragraph (1) and in addition to any time spent in prerelease custody pursuant to paragraph (1), a prisoner shall spend an additional portion of the final months of the prisoner’s sentence, equivalent to the amount of time credit the prisoner has earned pursuant to section 3621(h)(6)(A), in prerelease custody, if—
 (A)the prisoner’s most recent risk and needs assessment, conducted within 1 year of the date on which the prisoner would first be eligible for transfer to prerelease custody pursuant to paragraph (1) and this paragraph, reflects that the prisoner is classified as low or moderate risk; and
 (B)for a prisoner classified as moderate risk, the prisoner’s most recent risk and needs assessment reflects that the prisoner’s risk of recidivism has declined during the period of the prisoner’s incarceration.
 (3)Types of prerelease custodyA prisoner eligible to serve a portion of the prisoner’s sentence in prerelease custody pursuant to paragraph (2) may serve such portion in a residential reentry center, on home confinement, or, subject to paragraph (5), on community supervision.;
 (3)by redesignating paragraphs (4) through (6) as paragraphs (9) through (11), respectively; (4)by inserting the following after paragraph (3):
						
							(4)Home confinement
 (A)In generalUpon placement in home confinement pursuant to paragraph (2), a prisoner shall— (i)be subject to 24-hour electronic monitoring that enables the prompt identification of any violation of clause (ii);
 (ii)remain in the prisoner’s residence, with the exception of the following activities, subject to approval by the Director of the Bureau of Prisons—
 (I)participation in a job, job-seeking activities, or job-related activities, including an apprenticeship;
 (II)participation in recidivism reduction programming or productive activities assigned by the Post-Sentencing Risk and Needs Assessment System, or similar activities approved in advance by the Director of the Bureau of Prisons;
 (III)participation in community service; (IV)crime victim restoration activities;
 (V)medical treatment; or (VI)religious activities; and
 (iii)comply with such other conditions as the Director of the Bureau of Prisons deems appropriate. (B)Alternative means of monitoringIf compliance with subparagraph (A)(i) is infeasible due to technical limitations or religious considerations, the Director of the Bureau of Prisons may employ alternative means of monitoring that are determined to be as effective or more effective than electronic monitoring.
 (C)ModificationsThe Director of the Bureau of Prisons may modify the conditions of the prisoner’s home confinement for compelling reasons, if the prisoner’s record demonstrates exemplary compliance with such conditions.
								(5)Community supervision
 (A)Time credit less than 36 monthsAny prisoner described in subparagraph (D) who has earned time credit of less than 36 months pursuant to section 3621(h)(6)(A) shall be eligible to serve no more than one-half of the amount of such credit on community supervision, if the prisoner satisfies the conditions set forth in subparagraph (C).
 (B)Time credit of 36 months or moreAny prisoner described in subparagraph (D) who has earned time credit of 36 months or more pursuant to section 3621(h)(6)(A) shall be eligible to serve the amount of such credit exceeding 18 months on community supervision, if the prisoner satisfies the conditions set forth in subparagraph (C).
 (C)Conditions of community supervisionA prisoner placed on community supervision shall be subject to such conditions as the Director of the Bureau of Prisons deems appropriate. A prisoner on community supervision may remain on community supervision until the conclusion of the prisoner’s sentence of incarceration if the prisoner—
 (i)complies with all conditions of prerelease custody; (ii)remains current on any financial obligations imposed as part of the prisoner’s sentence, including payments of court-ordered restitution arising from the offense of conviction; and
 (iii)refrains from committing any State, local, or Federal offense. (D)Covered prisonersA prisoner described in this subparagraph is a prisoner who—
 (i)is classified as low risk by the Post-Sentencing Risk and Needs Assessment System in the assessment conducted for purposes of paragraph (2); or
 (ii)is subsequently classified as low risk by the Post-Sentencing Risk and Needs Assessment System. (6)ViolationsIf a prisoner violates a condition of the prisoner’s prerelease custody, the Director of the Bureau of Prisons may revoke the prisoner’s prerelease custody and require the prisoner to serve the remainder of the prisoner’s term of incarceration, or any portion thereof, in prison, or impose additional conditions on the prisoner’s prerelease custody as the Director of the Bureau of Prisons deems appropriate. If the violation is nontechnical in nature, the Director of the Bureau of Prisons shall revoke the prisoner’s prerelease custody.
 (7)Credit for prerelease custodyUpon completion of a prisoner’s sentence, any term of supervised release imposed on the prisoner shall be reduced by the amount of time the prisoner served in prerelease custody pursuant to paragraph (2).
 (8)Agreements with united states probation and pretrial servicesThe Director of the Bureau of Prisons shall, to the greatest extent practicable, enter into agreements with the United States Probation and Pretrial Services to supervise prisoners placed in home confinement or community supervision under this subsection. Such agreements shall authorize United States Probation and Pretrial Services to exercise the authority granted to the Director of the Bureau of Prisons pursuant to paragraphs (4), (5), and (12). Such agreements shall take into account the resource requirements of United States Probation and Pretrial Services as a result of the transfer of Bureau of Prisons inmates to prerelease custody and shall provide for the transfer of monetary sums necessary to comply with such requirements. United States Probation and Pretrial Services shall, to the greatest extent practicable, offer assistance to any prisoner not under its supervision during prerelease custody under this subsection.; and
 (5)by inserting at the end the following:  (12)Determination of appropriate conditions for prerelease custodyIn determining appropriate conditions for prerelease custody pursuant to this subsection, and in accordance with paragraph (5), the Director of the Bureau of Prisons shall, to the extent practicable, subject prisoners who demonstrate continued compliance with the requirements of such prerelease custody to increasingly less restrictive conditions, so as to most effectively prepare such prisoners for reentry. No prisoner shall be transferred to community supervision unless the length of the prisoner’s eligibility for community supervision pursuant to paragraph (5) is equivalent to or greater than the length of the prisoner’s remaining period of prerelease custody.
 (13)Aliens subject to deportationIf the prisoner is an alien whose deportation was ordered as a condition of supervised release or who is subject to a detainer filed by Immigration and Customs Enforcement for the purposes of determining the alien’s deportability, the Director of the Bureau of Prisons shall, upon the prisoner’s transfer to prerelease custody pursuant to paragraphs (1) and (2), deliver the prisoner to United States Immigration and Customs Enforcement for the purpose of conducting proceedings relating to the alien’s deportation.
							(14)Notice of transfer to prerelease custody
 (A)In generalThe Director of the Bureau of Prisons may not transfer a prisoner to prerelease custody pursuant to paragraph (2) if the prisoner has been sentenced to a term of incarceration of more than 3 years, unless the Director of the Bureau of Prisons provides prior notice to the sentencing court and the United States Attorney’s Office for the district in which the prisoner was sentenced.
 (B)Time requirementThe notice required under subparagraph (A) shall be provided not later than 6 months before the date on which the prisoner is to be transferred.
 (C)Contents of noticeThe notice required under subparagraph (A) shall include the following information: (i)The amount of credit earned pursuant to paragraph (2).
 (ii)The anticipated date of the prisoner’s transfer. (iii)The nature of the prisoner’s planned prerelease custody.
 (iv)The prisoner’s behavioral record. (v)The most recent risk assessment of the prisoner.
									(D)Hearing
 (i)In generalOn motion of the Government, the sentencing court may conduct a hearing on the prisoner’s transfer to prerelease custody.
 (ii)Prisoner’s presenceThe prisoner shall have the right to be present at a hearing described in clause (i), unless the prisoner waives such right. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.
 (iii)MotionA motion filed by the Government seeking a hearing— (I)shall set forth the basis for the Government’s request that the prisoner’s transfer be denied or modified pursuant to subparagraph (E); and
 (II)shall not require the Court to conduct a hearing described in clause (i). (iv)Justice Department review of transfers to prerelease custodyIf the Department of Justice does not seek a hearing under this subparagraph to deny or modify a prisoner’s transfer to prerelease custody, the Department of Justice prior to such transfer shall make a determination to that effect in writing, including the reasons for that determination.
 (E)Determination of the courtThe court may deny the transfer of the prisoner to prerelease custody or modify the terms of such transfer, if, after conducting a hearing pursuant to subparagraph (D), the court finds in writing, by a preponderance of the evidence, that the transfer of the prisoner is inconsistent with the factors specified in paragraphs (2), (6), and (7) of section 3553(a)..
 (b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.
				205.Reports
				(a)Annual reports
 (1)ReportsNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General, in coordination with the Comptroller General of the United States, shall submit to the appropriate committees of Congress a report that contains the following:
 (A)A summary of the activities and accomplishments of the Attorney General in carrying out this title and the amendments made by this title.
 (B)An assessment of the status and use of the Post-Sentencing Risk and Needs Assessment System developed under section 3621A of title 18, United States Code, as added by this title, by the Bureau of Prisons, including the number of prisoners classified at each risk level under the Post-Sentencing Risk and Needs Assessment System at each facility of the Bureau of Prisons.
 (C)A summary and assessment of the types and effectiveness of the recidivism reduction programs and productive activities in facilities operated by the Bureau of Prisons, including—
 (i)evidence about which programs and activities have been shown to reduce recidivism; (ii)the capacity of each program and activity at each facility, including the number of prisoners along with the risk level of each prisoner enrolled in each program and activity; and
 (iii)identification of any problems or shortages in capacity of the programs and activities, and how those problems or shortages in capacity should be remedied.
 (D)An assessment of budgetary savings resulting from this Act and the amendments made by this Act, including—
 (i)a summary of the amount of savings resulting from the transfer of prisoners into prerelease custody under this title and the amendments made by this title, including savings resulting from the avoidance or deferral of future construction, acquisition, or operations costs;
 (ii)a summary of the amount of savings resulting from any decrease in recidivism that may be attributed to the implementation of the Post-Sentencing Risk and Needs Assessment System or the increase in recidivism reduction programs and productive activities required by this title and the amendments made by this title;
 (iii)a strategy to reinvest the savings described in clauses (i) and (ii) in other— (I)Federal, State, and local law enforcement activities; and
 (II)expansions of recidivism reduction programs and productive activities in the Bureau of Prisons; and
 (iv)a description of how the reduced expenditures on Federal corrections and the budgetary savings resulting from this Act, and the amendments made by this Act, are currently being used and will be used to—
 (I)increase investment in law enforcement and crime prevention to combat gangs of national significance and high-level drug traffickers through the High Intensity Drug Trafficking Areas Program and other task forces;
 (II)hire, train, and equip law enforcement officers and prosecutors; and (III)promote crime reduction programs using evidence-based practices and strategic planning to help reduce crime and criminal recidivism.
								(2)Reinvestment of savings to fund public safety programming
 (A)In generalBeginning in the first fiscal year after the first report is submitted under paragraph (1), and each fiscal year thereafter, the Attorney General shall—
 (i)determine the covered amount for the previous fiscal year in accordance with subparagraph (B); and (ii)use an amount of funds appropriated to the Department of Justice that is not less than 90 percent of the covered amount for the purposes described in subparagraph (C).
 (B)Covered amountFor purposes of this paragraph, the term covered amount means, using the most recent report submitted under paragraph (1), the amount equal to the sum of— (i)the amount described in clause (i) of paragraph (1)(D) for the fiscal year; and
 (ii)the amount described in clause (ii) of paragraph (1)(D) for the fiscal year.
 (C)Use of fundsThe funds described in subparagraph (A)(ii) shall be used, consistent with clause (iii) of paragraph (1)(D), to achieve each of the following objectives:
 (i)Ensure that, not later than 6 years after the date of enactment of this Act, recidivism reduction programs or productive activities are available to all eligible prisoners, as defined in section 3621(h)(8) of title 18, United States Code, as added by this title.
 (ii)Ensure compliance with the resource needs of United States Probation and Pretrial Services resulting from an agreement under section 3624(c)(8) of title 18, United States Code, as added by this title.
 (iii)Supplement funding for programs that increase public safety by providing resources to State and local law enforcement officials, including for the adoption of innovative technologies and information sharing capabilities.
 (b)Prison work programs reportNot later than 180 days after the date of enactment of this Act, the Attorney General shall submit to the appropriate committees of Congress a report on the status of prison work programs at facilities operated by the Bureau of Prisons, including—
 (1)a strategy to expand the availability of those programs without reducing job opportunities for workers in the United States who are not in the custody of the Bureau of Prisons;
 (2)an assessment of the feasibility of expanding those programs, consistent with the strategy required under paragraph (1), so that, not later than 5 years after the date of enactment of this Act, not less than 75 percent of eligible low-risk offenders have the opportunity to participate in a prison work program for not less than 20 hours per week; and
 (3)a detailed discussion of legal authorities that would be useful or necessary to achieve the goals described in paragraphs (1) and (2).
					(c)Reporting on recidivism rates
 (1)In generalBeginning 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall report to the appropriate committees of Congress on rates of recidivism among individuals who have been released from Federal prison and who are under judicial supervision.
 (2)ContentsThe report required under paragraph (1) shall contain information on rates of recidivism among former Federal prisoners, including information on rates of recidivism among former Federal prisoners based on the following criteria:
 (A)Primary offense charged. (B)Length of sentence imposed and served.
 (C)Bureau of Prisons facility or facilities in which the prisoner’s sentence was served. (D)Recidivism reduction programming that the prisoner successfully completed, if any.
 (E)The prisoner’s assessed risk of recidivism. (3)AssistanceThe Administrative Office of the United States Courts shall provide to the Attorney General any information in its possession that is necessary for the completion of the report required under paragraph (1).
					(d)Reporting on excluded prisoners
 (1)Attorney General reportNot later than 8 years after the date of enactment of this Act, the Attorney General shall submit to the appropriate committees of Congress a report on the effectiveness of recidivism reduction programs and productive activities offered to prisoners—
 (A)described in section 3621(h)(6)(A)(iii) of title 18, United States Code, as added by this title; or
 (B)ineligible for credit toward prerelease custody under section 3624(c)(2) of title 18, United States Code, as added by this title.
 (2)Congressional reviewUpon receipt of the report under paragraph (1), the appropriate committees of Congress shall review the effectiveness of different categories of incentives in reducing recidivism.
 (e)DefinitionFor purposes of this section, the term appropriate committees of Congress means— (1)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related Agencies of the Committee on Appropriations of the Senate; and
 (2)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related Agencies of the Committee on Appropriations of the House of Representatives.
					206.Additional tools to promote recovery and prevent drug and alcohol abuse and dependence
				(a)Reentry and recovery planning
 (1)Presentence reportsSection 3552 of title 18, United States Code, is amended— (A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
 (B)by inserting after subsection (a) the following:  (b)Reentry and recovery planning (1)In generalIn addition to the information required by rule 32(d) of the Federal Rules of Criminal Procedure, the report submitted pursuant to subsection (a) shall contain the following information, unless such information is required to be excluded pursuant to rule 32(d)(3) of the Federal Rules of Criminal Procedure or except as provided in paragraph (2):
 (A)Information about the defendant’s history of substance abuse and addiction, if applicable. (B)Information about the defendant’s service in the Armed Forces of the United States and veteran status, if applicable.
 (C)A detailed plan, which shall include the identification of programming provided by the Bureau of Prisons that is appropriate for the defendant’s needs, that the probation officer determines will—
 (i)reduce the likelihood the defendant will abuse drugs or alcohol if the defendant has a history of substance abuse;
 (ii)reduce the defendant’s likelihood of recidivism by addressing the defendant’s specific recidivism risk factors; and
 (iii)assist the defendant preparing for reentry into the community. (2)ExceptionsThe information described in paragraph (1)(C)(iii) shall not be required to be included under paragraph (1), in the discretion of the probation officer, if the applicable sentencing range under the sentencing guidelines, as determined by the probation officer, includes a sentence of life imprisonment or a sentence of probation.;
 (C)in subsection (c), as redesignated, in the first sentence, by striking subsection (a) or (c) and inserting subsection (a) or (d); and (D)in subsection (d), as redesignated, by striking subsection (a) or (b) and inserting subsection (a) or (c).
 (2)Technical and conforming amendmentSection 3672 of title 18, United States Code, is amended in the eighth undesignated paragraph by striking subsection (b) or (c) and inserting subsection (c) or (d).
 (b)Promoting full utilization of residential drug treatmentSection 3621(e)(2) of title 18, United States Code, is amended by adding at the end the following:  (C)Commencement of treatmentNot later than 3 years after the date of enactment of this subparagraph, the Director of the Bureau of Prisons shall ensure that each eligible prisoner has an opportunity to commence participation in treatment under this subsection by such date as is necessary to ensure that the prisoner completes such treatment not later than 1 year before the date on which the prisoner would otherwise be released from custody prior to the application of any reduction in sentence pursuant to this paragraph.
 (D)Other creditsThe Director of the Bureau of Prisons may, in the Director’s discretion, reduce the credit awarded under subsection (h)(6)(A) to a prisoner who receives a reduction under subparagraph (B) of this paragraph, but such reduction may not exceed one-half the amount of the reduction awarded to the prisoner under such subparagraph (B)..
				(c)Supervised release pilot program To reduce recidivism and improve recovery from alcohol and drug
			 abuse
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrative Office of the United States Courts shall establish a recidivism reduction and recovery enhancement pilot program (referred to in this subsection as the pilot program), premised on high-intensity supervision and the use of swift, predictable, and graduated sanctions for noncompliance with program rules, in Federal judicial districts selected by the Administrative Office of the United States Courts in consultation with the Attorney General.
 (2)Requirements of programParticipation in the pilot program shall be subject to the following requirements:
 (A)Upon entry of participants into the pilot program, the court shall notify the program participants of the rules of the program and consequences for violating such rules, including the penalties to be imposed as a result of such violations pursuant to subparagraph (E).
 (B)Probation officers shall conduct regular drug testing of all pilot program participants with a history of substance abuse.
 (C)If a probation officer determines that a participant has violated a term of supervised release, the officer shall notify the court within 24 hours of such determination, absent good cause.
 (D)As soon as is practicable, and not later than 7 days after the violation was reported by the probation officer, absent good cause, the court shall conduct a hearing on the alleged violation.
 (E)If the court determines that a program participant has violated a term of supervised release, the court shall impose an appropriate sanction, which may include the following, if appropriate:
 (i)Modification of the terms of such participant’s supervised release, which may include imposition of a period of home confinement.
 (ii)Referral to appropriate substance abuse treatment. (iii)Revocation of the participant’s supervised release and the imposition of a sentence of incarceration that is no longer than necessary to punish the participant for such violation and deter the participant from committing future violations.
 (iv)For participants who habitually fail to abide by program rules or pose a threat to public safety, termination from the program.
							(3)Status of participant if incarcerated
 (A)In generalIf a program participant is sentenced to incarceration as described in paragraph (2)(E)(iii), the participant shall remain in the program upon release from incarceration unless terminated from the program under paragraph (2)(E)(iv).
 (B)Policies for maintaining employmentThe Bureau of Prisons, in consultation with the Chief Probation Officers of the Federal judicial districts selected for participation in the pilot program, shall develop policies to enable program participants sentenced to terms of incarceration as described in paragraph (2)(E)(iii) to, where practicable, serve the terms of incarceration while maintaining employment, including allowing the terms of incarceration to be served on weekends.
						(4)Advisory sentencing policies
 (A)In generalThe United States Sentencing Commission, in consultation with the Chief Probation Officers, United States Attorneys, Federal Defenders, and Chief Judges of the districts selected for participation in the pilot program, shall establish advisory sentencing policies to be used by the district courts in imposing sentences of incarceration in accordance with paragraph (2)(E)(iii).
 (B)RequirementThe advisory sentencing policies established under subparagraph (A) shall be consistent with the stated goal of the pilot program to impose predictable and graduated sentences that are no longer than necessary for violations of program rules.
 (5)Duration of programThe pilot program shall continue for not less than 5 years and may be extended for not more than 5 years by the Administrative Office of the United States Courts.
					(6)Assessment of program outcomes and report to congress
 (A)In generalNot later than 6 years after the date of enactment of this Act, the Administrative Office of the United States Courts shall conduct an evaluation of the pilot program and submit to Congress a report on the results of the evaluation.
 (B)ContentsThe report required under subparagraph (A) shall include— (i)the rates of substance abuse among program participants;
 (ii)the rates of violations of the terms of supervised release by program participants, and sanctions imposed;
 (iii)information about employment of program participants; (iv)a comparison of outcomes among program participants with outcomes among similarly situated individuals under the supervision of United States Probation and Pretrial Services not participating in the program; and
 (v)an assessment of the effectiveness of each of the relevant features of the program. 207.Promoting successful reentry (a)Federal reentry demonstration projects (1)Evaluation of existing best practices for reentryNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall—
 (A)evaluate best practices used for the reentry into society of individuals released from the custody of the Bureau of Prisons, including by—
 (i)examining reentry practices in Federal, State, and local justice systems; and (ii)consulting with Federal, State, and local prosecutors, Federal, State, and local public defenders, nonprofit organizations that provide reentry services, and criminal justice experts; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that details the evaluation conducted under subparagraph (A).
 (2)Creation of reentry demonstration projectsNot later than 3 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall, subject to the availability of appropriations, select an appropriate number of Federal judicial districts in which to conduct Federal reentry demonstration projects using the best practices identified in the evaluation conducted under paragraph (1), which may include Federal judicial districts with existing reentry programs. The Attorney General shall determine the appropriate number of Federal judicial districts in which to conduct demonstration projects under this paragraph.
 (3)Project designFor each Federal judicial district selected under paragraph (2), the United States Attorney, in consultation with the Chief Judge, the Chief Federal Defender, the Chief Probation Officer, the Bureau of Justice Assistance, the National Institute of Justice, and criminal justice experts, shall design a Federal reentry demonstration project for the Federal judicial district in accordance with paragraph (4).
 (4)Project elementsA project designed under paragraph (3) shall coordinate efforts by Federal agencies to assist participating prisoners in preparing for and adjusting to reentry into the community and may include, as appropriate—
 (A)the use of community correctional facilities and home confinement, as determined appropriate by the Bureau of Prisons;
 (B)a reentry review team for each prisoner to— (i)develop a reentry plan specific to the needs of the prisoner; and
 (ii)meet with the prisoner following transfer to monitor the reentry plan;
 (C)steps to assist the prisoner in obtaining health care, housing, and employment, before the prisoner’s release from a community correctional facility or home confinement;
 (D)regular drug testing for participants with a history of substance abuse; (E)substance abuse treatment, which may include addiction treatment medication, if appropriate, medical treatment, including mental health treatment, occupational, vocational and educational training, apprenticeships, life skills instruction, recovery support, conflict resolution training, and other programming to promote effective reintegration into the community;
 (F)the participation of volunteers to serve as advisors and mentors to prisoners being released into the community;
 (G)steps to ensure that the prisoner makes satisfactory progress toward satisfying any obligations to victims of the prisoner’s offense, including any obligation to pay restitution; and
 (H)the appointment of a reentry coordinator in the United States Attorney’s Office. (5)Review of project outcomesNot later than 5 years after the date of enactment of this Act, the Administrative Office of the United States Courts, in consultation with the Attorney General, shall—
 (A)evaluate the results from each Federal judicial district selected under paragraph (2), including the extent to which participating prisoners released from the custody of the Bureau of Prisons were successfully reintegrated into their communities, including whether the participating prisoners maintained employment and refrained from committing further offenses; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that contains—
 (i)the evaluation of the best practices identified in the report required under paragraph (1); and (ii)the results of the demonstration projects required under paragraph (2).
							(b)Study on the impact of reentry on certain communities
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the impact of reentry of prisoners on communities in which a disproportionate number of individuals reside upon release from incarceration.
 (2)ContentsThe report required under paragraph (1) shall analyze the impact of reentry of individuals released from both State and Federal correctional systems as well as State and Federal juvenile justice systems, and shall include—
 (A)an assessment of the reentry burdens borne by local communities and local law enforcement agencies; (B)a review of the resources available in such communities to support successful reentry, including resources provided by the Federal Government and State and local governments, and the extent to which those resources are used effectively; and
 (C)recommendations to strengthen the resources in such communities available to support successful reentry and to lessen the burden placed on such communities by the need to support reentry.
						(c)Facilitating reentry assistance to veterans
 (1)In generalNot later than 60 days after the date of the commencement of a prisoner’s sentence pursuant to section 3585(a) of title 18, United States Code, the Director of the Bureau of Prisons shall notify the Secretary of Veterans Affairs and the Secretary of Labor if the prisoner’s presentence report, prepared pursuant to section 3552 of title 18, United States Code, indicates that the prisoner has previously served in the Armed Forces of the United States or if the prisoner has so notified the Bureau of Prisons.
 (2)Post-commencement noticeIf a prisoner informs the Bureau of Prisons of the prisoner’s prior service in the Armed Forces of the United States after the commencement of the prisoner’s sentence, the Director of the Bureau of Prisons shall notify the Secretary of Veterans Affairs and the Secretary of Labor not later than 60 days after the date on which the prisoner provides such notice.
 (3)Contents of noticeThe notice provided by the Director of the Bureau of Prisons to the Secretary of Veterans Affairs and the Secretary of Labor under this subsection shall include the identity of the prisoner, the facility in which the prisoner is located, the prisoner’s offense of conviction, and the length of the prisoner’s sentence.
 (4)Access to VA and DOLThe Bureau of Prisons shall provide the Department of Veterans Affairs and the Department of Labor with reasonable access to any prisoner who has previously served in the Armed Forces of the United States for purposes of facilitating that prisoner’s reentry.
					208.Parole for juveniles
 (a)In generalChapter 403 of title 18, United States Code, is amended by inserting after section 5032 the following:
					
						5032A.Modification of an imposed term of imprisonment for violations of law committed prior to age 18
 (a)In generalNotwithstanding any other provision of law, a court may reduce a term of imprisonment imposed upon a defendant convicted as an adult for an offense committed and completed before the defendant attained 18 years of age if—
 (1)the defendant has served not less than 20 years in custody for the offense; and (2)the court finds, after considering the factors set forth in subsection (c), that the defendant is not a danger to the safety of any person or the community and that the interests of justice warrant a sentence modification.
 (b)Supervised releaseAny defendant whose sentence is reduced pursuant to subsection (a) shall be ordered to serve a period of supervised release of not less than 5 years following release from imprisonment. The conditions of supervised release and any modification or revocation of the term of supervise release shall be in accordance with section 3583.
 (c)Factors and information To be considered in determining whether To modify a term of imprisonmentThe court, in determining whether to reduce a term of imprisonment pursuant to subsection (a), shall consider—
 (1)the factors described in section 3553(a), including the nature of the offense and the history and characteristics of the defendant;
 (2)the age of the defendant at the time of the offense; (3)a report and recommendation of the Bureau of Prisons, including information on whether the defendant has substantially complied with the rules of each institution in which the defendant has been confined and whether the defendant has completed any educational, vocational, or other prison program, where available;
 (4)a report and recommendation of the United States attorney for any district in which an offense for which the defendant is imprisoned was prosecuted;
 (5)whether the defendant has demonstrated maturity, rehabilitation, and a fitness to reenter society sufficient to justify a sentence reduction;
 (6)any statement, which may be presented orally or otherwise, by any victim of an offense for which the defendant is imprisoned or by a family member of the victim if the victim is deceased;
 (7)any report from a physical, mental, or psychiatric examination of the defendant conducted by a licensed health care professional;
 (8)the family and community circumstances of the defendant at the time of the offense, including any history of abuse, trauma, or involvement in the child welfare system;
 (9)the extent of the role of the defendant in the offense and whether, and to what extent, an adult was involved in the offense;
 (10)the diminished culpability of juveniles as compared to that of adults, and the hallmark features of youth, including immaturity, impetuosity, and failure to appreciate risks and consequences, which counsel against sentencing juveniles to the otherwise applicable term of imprisonment; and
 (11)any other information the court determines relevant to the decision of the court. (d)Limitation on applications pursuant to this section (1)Second applicationNot earlier than 5 years after the date on which an order entered by a court on an initial application under this section becomes final, a court shall entertain a second application by the same defendant under this section.
 (2)Final applicationNot earlier than 5 years after the date on which an order entered by a court on a second application under paragraph (1) becomes final, a court shall entertain a final application by the same defendant under this section.
 (3)ProhibitionA court may not entertain an application filed after an application filed under paragraph (2) by the same defendant.
								(e)Procedures
 (1)NoticeThe Bureau of Prisons shall provide written notice of this section to— (A)any defendant who has served not less than 19 years in prison for an offense committed and completed before the defendant attained 18 years of age for which the defendant was convicted as an adult; and
 (B)the sentencing court, the United States attorney, and the Federal Public Defender or Executive Director of the Community Defender Organization for the judicial district in which the sentence described in subparagraph (A) was imposed.
 (2)Crime victims rightsUpon receiving notice under paragraph (1), the United States attorney shall provide any notifications required under section 3771.
								(3)Application
 (A)In generalAn application for a sentence reduction under this section shall be filed as a motion to reduce the sentence of the defendant and may include affidavits or other written material.
 (B)RequirementA motion to reduce a sentence under this section shall be filed with the sentencing court and a copy shall be served on the United States attorney for the judicial district in which the sentence was imposed.
									(4)Expanding the record; hearing
 (A)Expanding the recordAfter the filing of a motion to reduce a sentence under this section, the court may direct the parties to expand the record by submitting additional written materials relating to the motion.
									(B)Hearing
 (i)In generalThe court shall conduct a hearing on the motion, at which the defendant and counsel for the defendant shall be given the opportunity to be heard.
 (ii)EvidenceIn a hearing under this section, the court may allow parties to present evidence. (iii)Defendant’s presenceAt a hearing under this section, the defendant shall be present unless the defendant waives the right to be present. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.
 (iv)CounselA defendant who is unable to obtain counsel is entitled to have counsel appointed to represent the defendant for proceedings under this section, including any appeal, unless the defendant waives the right to counsel.
 (v)FindingsThe court shall state in open court, and file in writing, the reasons for granting or denying a motion under this section.
 (C)AppealThe Government or the defendant may file a notice of appeal in the district court for review of a final order under this section. The time limit for filing such appeal shall be governed by rule 4(a) of the Federal Rules of Appellate Procedure.
 (f)Educational and rehabilitative programsA defendant who is convicted and sentenced as an adult for an offense committed and completed before the defendant attained 18 years of age may not be deprived of any educational, training, or rehabilitative program that is otherwise available to the general prison population..
 (b)Table of sectionsThe table of sections for chapter 403 of title 18, United States Code, is amended by inserting after the item relating to section 5032 the following:
					5032A. Modification of an imposed term of imprisonment for violations of law committed prior to age
			  18..
 (c)ApplicabilityThe amendments made by this section shall apply to any conviction entered before, on, or after the date of enactment of this Act.
 209.Compassionate release initiativeSection 231(g) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)) is amended— (1)in paragraph (1)—
 (A)by inserting and eligible terminally ill offenders after elderly offenders each place that term appears; and (B)in subparagraph (B), by inserting , upon written request from either the Bureau of Prisons or an eligible elderly offender or eligible terminally ill offender after to home detention;
 (2)in paragraph (2), by inserting or eligible terminally ill offender after elderly offender; (3)in paragraph (3), by striking and shall be carried out during fiscal years 2009 and 2010;
 (4)in paragraph (4)— (A)by inserting or eligible terminally ill offender after each eligible elderly offender; and
 (B)by inserting and eligible terminally ill offenders after eligible elderly offenders; and (5)in paragraph (5)—
 (A)in subparagraph (A)— (i)in clause (i), by striking 65 years and inserting 60 years; and
 (ii)in clause (ii)— (I)by striking the greater of 10 years or; and
 (II)by striking 75 percent and inserting 2/3; and (B)by adding at the end the following:
						
 (D)Eligible terminally ill offenderThe term eligible terminally ill offender means an offender in the custody of the Bureau of Prisons who— (i)is serving a term of imprisonment based on conviction for an offense or offenses that do not include any crime of violence (as defined in section 16 of title 18, United States Code), sex offense (as defined in section 111(5) of the Sex Offender Registration and Notification Act (34 U.S.C. 20911(5))), offense described in section 2332b(g)(5)(B) of title 18, United States Code, or offense under chapter 37 of title 18, United States Code;
 (ii)satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A); and (iii)has been determined by a medical doctor approved by the Bureau of Prisons to be—
 (I)in need of care at a nursing home, intermediate care facility, or assisted living facility, as those terms are defined in section 232 of the National Housing Act (12 U.S.C. 1715w); or
 (II)diagnosed with a terminal illness.. 210.Juvenile sealing and expungement (a)PurposeThe purpose of this section is to—
 (1)protect children and adults against damage stemming from their juvenile acts and subsequent juvenile delinquency records, including law enforcement, arrest, and court records; and
 (2)prevent the unauthorized use or disclosure of confidential juvenile delinquency records and any potential employment, financial, psychological, or other harm that would result from such unauthorized use or disclosure.
 (b)DefinitionsSection 5031 of title 18, United States Code, is amended to read as follows:  5031.DefinitionsIn this chapter—
 (1)the term adjudication means a determination by a judge that a person committed an act of juvenile delinquency; (2)the term conviction means a judgment or disposition in criminal court against a person following a finding of guilt by a judge or jury;
 (3)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding, pulverizing, pulping, incinerating, overwriting, reformatting the media, or other means;
 (4)the term expunge means to destroy a record and obliterate the name of the person to whom the record pertains from each official index or public record;
 (5)the term expungement hearing means a hearing held under section 5044(b)(2)(B); (6)the term expungement petition means a petition for expungement filed under section 5044(b);
 (7)the term high-risk, public trust position means a position designated as a public trust position under section 731.106(b) of title 5, Code of Federal Regulations, or any successor regulation;
 (8)the term juvenile means— (A)except as provided in subparagraph (B), a person who has not attained the age of 18 years; and
 (B)for the purpose of proceedings and disposition under this chapter for an alleged act of juvenile delinquency, a person who has not attained the age of 21 years;
 (9)the term juvenile delinquency means the violation of a law of the United States committed by a person before attaining the age of 18 years which would have been a crime if committed by an adult, or a violation by such a person of section 922(x);
 (10)the term juvenile nonviolent offense means— (A)in the case of an arrest or an adjudication that is dismissed or finds the juvenile to be not delinquent, an act of juvenile delinquency that is not—
 (i)a criminal homicide, forcible rape or any other sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911)), kidnapping, aggravated assault, robbery, burglary of an occupied structure, arson, or a drug trafficking crime in which a firearm was used; or
 (ii)a Federal crime of terrorism (as defined in section 2332b(g)); and (B)in the case of an adjudication that finds the juvenile to be delinquent, an act of juvenile delinquency that is not—
 (i)described in clause (i) or (ii) of subparagraph (A); or (ii)a misdemeanor crime of domestic violence (as defined in section 921(a)(33));
 (11)the term juvenile record— (A)means a record maintained by a court, the probation system, a law enforcement agency, or any other government agency, of the juvenile delinquency proceedings of a person;
 (B)includes— (i)a juvenile legal file, including a formal document such as a petition, notice, motion, legal memorandum, order, or decree;
 (ii)a social record, including— (I)a record of a probation officer;
 (II)a record of any government agency that keeps records relating to juvenile delinquency;
 (III)a medical record; (IV)a psychiatric or psychological record;
 (V)a birth certificate; (VI)an education record, including an individualized education plan;
 (VII)a detention record; (VIII)demographic information that identifies a juvenile or the family of a juvenile; or
 (IX)any other record that includes personally identifiable information that may be associated with a juvenile delinquency proceeding, an act of juvenile delinquency, or an alleged act of juvenile delinquency; and
 (iii)a law enforcement record, including a photograph or a State criminal justice information system record; and
 (C)does not include— (i)fingerprints; or
 (ii)a DNA sample; (12)the term petitioner means a person who files an expungement petition or a sealing petition;
 (13)the term seal means— (A)to close a record from public viewing so that the record cannot be examined except as otherwise provided under section 5043; and
 (B)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; (14)the term sealing hearing means a hearing held under section 5043(b)(2)(B); and
 (15)the term sealing petition means a petition for a sealing order filed under section 5043(b).. (c)ConfidentialitySection 5038 of title 18, United States Code, is amended—
 (1)in subsection (a), in the flush text following paragraph (6), by inserting after bonding, the following: participation in an educational system,; and (2)in subsection (b), by striking District courts exercising jurisdiction over any juvenile and inserting the following: Not later than 7 days after the date on which a district court exercises jurisdiction over a juvenile, the district court.
					(d)Sealing; expungement
 (1)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:  5043.Sealing (a)Automatic sealing of nonviolent offenses (1)In generalThree years after the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the court shall order the sealing of each juvenile record or portion thereof that relates to the offense if the person—
 (A)has not been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition; and
 (B)is not engaged in active criminal court proceedings or juvenile delinquency proceedings. (2)Automatic nature of sealingThe order of sealing under paragraph (1) shall require no action by the person whose juvenile records are to be sealed.
 (3)Notice of automatic sealingA court that orders the sealing of a juvenile record of a person under paragraph (1) shall, in writing, inform the person of the sealing and the benefits of sealing the record.
									(b)Petitioning for early sealing of nonviolent offenses
									(1)Right to file sealing petition
 (A)In generalDuring the 3-year period beginning on the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the person may petition the court to seal the juvenile records that relate to the offense unless the person—
 (i)has been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition; or
 (ii)is engaged in active criminal court proceedings or juvenile delinquency proceedings. (B)Notice of opportunity to file petitionIf a person is adjudicated delinquent for a juvenile nonviolent offense, the court in which the person is adjudicated delinquent shall, in writing, inform the person of the potential eligibility of the person to file a sealing petition with respect to the offense upon completing every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, and the necessary procedures for filing the sealing petition—
 (i)on the date on which the individual is adjudicated delinquent; and (ii)on the date on which the individual has completed every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense.
											(2)Procedures
 (A)Notification to prosecutorIf a person files a sealing petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—
 (i)to the Attorney General; and (ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—
 (I)the conduct of the petitioner since the date of the offense; or (II)the reasons that the sealing order should be entered.
												(B)Hearing
 (i)In generalIf a person files a sealing petition, the court shall— (I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and
 (II)determine whether to enter a sealing order for the person in accordance with subparagraph (C).
												(ii)Opportunity to testify and offer evidence
 (I)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing. (II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the sealing hearing in support of or against sealing.
 (III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the sealing hearing as to the issues described in subclauses (I) and (II) of that subparagraph.
 (iii)Waiver of hearingIf the petitioner and the Attorney General so agree, the court shall make a determination under subparagraph (C) without a hearing.
 (C)Basis for decisionThe court shall determine whether to grant the sealing petition after considering—
 (i)the sealing petition and any documents in the possession of the court; (ii)all the evidence and testimony presented at the sealing hearing, if such a hearing is conducted;
 (iii)the best interests of the petitioner; (iv)the age of the petitioner during his or her contact with the court or any law enforcement agency;
 (v)the nature of the juvenile nonviolent offense; (vi)the disposition of the case;
 (vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;
 (viii)the length of the time period during which the petitioner has been without contact with any court or law enforcement agency;
 (ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and
 (x)the adverse consequences the petitioner may suffer if the petition is not granted. (D)Waiting period after denialIf the court denies a sealing petition, the petitioner may not file a new sealing petition with respect to the same juvenile nonviolent offense until the date that is 2 years after the date of the denial.
 (E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the Internet and in paper form, that an individual may use to file a sealing petition.
 (F)No fee for indigent petitionersIf the court determines that the petitioner is indigent, there shall be no cost for filing a sealing petition.
 (G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, the Director of the Administrative Office of the United States Courts shall issue a public report that—
 (i)describes— (I)the number of sealing petitions granted and denied under this subsection; and
 (II)the number of instances in which the Attorney General supported or opposed a sealing petition;
 (ii)includes any supporting data that the Director determines relevant and that does not name any petitioner; and
 (iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (H)Public defender eligibility (i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.
											(ii)Petitioners age 18 and older
 (I)Discretion of courtIn the case of a petitioner who is not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.
 (II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider—
 (aa)the anticipated complexity of the sealing hearing, including the number and type of witnesses called to advocate against the sealing of the records of the petitioner; and
 (bb)the potential for adverse testimony by a victim or a representative of the Attorney General.
													(c)Effect of sealing order
 (1)Protection from disclosureExcept as provided in paragraphs (3) and (4), if a court orders the sealing of a juvenile record of a person under subsection (a) or (b) with respect to a juvenile nonviolent offense, the proceedings in the case shall be deemed never to have occurred, and the person may properly reply accordingly to any inquiry about the events the records of which are ordered sealed.
 (2)Verification of sealingIf a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—
 (A)send a copy of the sealing order to each entity or person known to the court that possesses a record relating to the offense, including each—
 (i)law enforcement agency; and
 (ii)public or private correctional or detention facility;
 (B)in the sealing order, require each entity or person described in subparagraph (A) to— (i)seal the record; and
 (ii)submit a written certification to the court, under penalty of perjury, that the entity or person has sealed each paper and electronic copy of the record;
 (C)seal each paper and electronic copy of the record in the possession of the court; and
 (D)after receiving a written certification from each entity or person under subparagraph (B)(ii), notify the petitioner that each entity or person described in subparagraph (A) has sealed each paper and electronic copy of the record.
										(3)Law enforcement access to sealed records
 (A)In generalExcept as provided in subparagraph (B), a law enforcement agency may access a sealed juvenile record in the possession of the agency or another law enforcement agency solely—
 (i)to determine whether the person who is the subject of the record is a nonviolent offender eligible for a first-time-offender diversion program;
 (ii)for investigatory or prosecutorial purposes; or (iii)for a background check that relates to—
 (I)law enforcement employment; or
 (II)any position that a Federal agency designates as a— (aa)national security position; or
 (bb)high-risk, public trust position. (B)Transition periodDuring the 1-year period beginning on the date on which a court orders the sealing of a juvenile record under this section, a law enforcement agency may, for law enforcement purposes, access the record if it is in the possession of the agency or another law enforcement agency.
										(4)Prohibition on disclosure
 (A)ProhibitionExcept as provided in subparagraph (C), it shall be unlawful to intentionally make or attempt to make an unauthorized disclosure of any information from a sealed juvenile record in violation of this section.
 (B)PenaltyAny person who violates subparagraph (A) shall be fined under this title, imprisoned for not more than 1 year, or both.
										(C)Exceptions
 (i)Background checksIn the case of a background check for law enforcement employment or for any employment that requires a government security clearance—
 (I)a person who is the subject of a juvenile record sealed under this section shall disclose the contents of the record; and
 (II)a law enforcement agency that possesses a juvenile record sealed under this section— (aa)may disclose the contents of the record; and
 (bb)if the agency obtains or is subject to a court order authorizing disclosure of the record, may disclose the record.
 (ii)Disclosure to Armed ForcesA person, including a law enforcement agency that possesses a juvenile record sealed under this section, may disclose information from a juvenile record sealed under this section to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.
 (iii)Criminal and juvenile proceedingsA prosecutor or other law enforcement officer may disclose information from a juvenile record sealed under this section, and a person who is the subject of a juvenile record sealed under this section may be required to testify or otherwise disclose information about the record, in a criminal or other proceeding if such disclosure is required by the Constitution of the United States, the constitution of a State, or a Federal or State statute or rule.
 (iv)Authorization for person to disclose own recordA person who is the subject of a juvenile record sealed under this section may choose to disclose the record.
											(d)Limitation relating to subsequent incidents
 (1)After filing and before petition grantedIf, after the date on which a person files a sealing petition with respect to a juvenile offense and before the court determines whether to grant the petition, the person is convicted of a crime, adjudicated delinquent for an act of juvenile delinquency, or engaged in active criminal court proceedings or juvenile delinquency proceedings, the court shall deny the petition.
 (2)After petition grantedIf, on or after the date on which a court orders the sealing of a juvenile record of a person under subsection (b), the person is convicted of a crime or adjudicated delinquent for an act of juvenile delinquency—
 (A)the court shall— (i)vacate the order; and
 (ii)notify the person who is the subject of the juvenile record, and each entity or person described in subsection (c)(2)(A), that the order has been vacated; and
 (B)the record shall no longer be sealed. (e)Inclusion of State juvenile delinquency adjudications and proceedingsFor purposes of subparagraphs (A) and (B) of subsection (a)(1), clauses (i) and (ii) of subsection (b)(1)(A), subsection (b)(1)(C)(ix), and paragraphs (1) and (2) of subsection (d), the term juvenile delinquency includes the violation of a law of a State committed by a person before attaining the age of 18 years which would have been a crime if committed by an adult.
								5044.Expungement
								(a)Automatic expungement of certain records
									(1)Attorney General motion
 (A)Nonviolent offenses committed before a person turned 15If a person is adjudicated delinquent under this chapter for a juvenile nonviolent offense committed before the person attained 15 years of age and completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense before attaining 18 years of age, on the date on which the person attains 18 years of age, the Attorney General shall file a motion in the district court of the United States in which the person was adjudicated delinquent requesting that each juvenile record of the person that relates to the offense be expunged.
 (B)ArrestsIf a juvenile is arrested by a Federal law enforcement agency for a juvenile nonviolent offense for which a juvenile delinquency proceeding is not instituted under this chapter, and for which the United States does not proceed against the juvenile as an adult in a district court of the United States, the Attorney General shall file a motion in the district court of the United States that would have had jurisdiction of the proceeding requesting that each juvenile record relating to the arrest be expunged.
 (C)Expungement orderUpon the filing of a motion in a district court of the United States with respect to a juvenile nonviolent offense under subparagraph (A) or an arrest for a juvenile nonviolent offense under subparagraph (B), the court shall grant the motion and order that each juvenile record relating to the offense or arrest, as applicable, be expunged.
 (2)Dismissed casesIf a district court of the United States dismisses an information with respect to a juvenile under this chapter or finds a juvenile not to be delinquent in a juvenile delinquency proceeding under this chapter, the court shall concurrently order that each juvenile record relating to the applicable proceeding be expunged.
 (3)Automatic nature of expungementAn order of expungement under paragraph (1)(C) or (2) shall not require any action by the person whose records are to be expunged.
 (4)Notice of automatic expungementA court that orders the expungement of a juvenile record of a person under paragraph (1)(C) or (2) shall, in writing, inform the person of the expungement and the benefits of expunging the record.
									(b)Petitioning for expungement of nonviolent offenses
 (1)In generalA person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense committed on or after the date on which the person attained 15 years of age may petition the court in which the proceeding took place to order the expungement of the juvenile record that relates to the offense unless the person—
 (A)has been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition;
 (B)is engaged in active criminal court proceedings or juvenile delinquency proceedings; or (C)has had not less than 2 adjudications of delinquency previously expunged under this section.
										(2)Procedures
 (A)Notification of prosecutor and victimsIf a person files an expungement petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—
 (i)to the Attorney General; and (ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—
 (I)the conduct of the petitioner since the date of the offense; or (II)the reasons that the expungement order should be entered.
												(B)Hearing
 (i)In generalIf a person files an expungement petition, the court shall—
 (I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and
 (II)determine whether to enter an expungement order for the person in accordance with subparagraph (C).
												(ii)Opportunity to testify and offer evidence
 (I)PetitionerThe petitioner may testify or offer evidence at the expungement hearing in support of expungement. (II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the expungement hearing in support of or against expungement.
 (III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the expungement hearing as to the issues described in subclauses (I) and (II) of that subparagraph.
 (iii)Waiver of hearingIf the petitioner and the Attorney General so agree, the court shall make a determination under subparagraph (C) without a hearing.
 (C)Basis for decisionThe court shall determine whether to grant an expungement petition after considering—
 (i)the petition and any documents in the possession of the court; (ii)all the evidence and testimony presented at the expungement hearing, if such a hearing is conducted;
 (iii)the best interests of the petitioner; (iv)the age of the petitioner during his or her contact with the court or any law enforcement agency;
 (v)the nature of the juvenile nonviolent offense; (vi)the disposition of the case;
 (vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;
 (viii)the length of the time period during which the petitioner has been without contact with any court or any law enforcement agency;
 (ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and
 (x)the adverse consequences the petitioner may suffer if the petition is not granted. (D)Waiting period after denialIf the court denies an expungement petition, the petitioner may not file a new expungement petition with respect to the same offense until the date that is 2 years after the date of the denial.
 (E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the Internet and in paper form, that an individual may use to file an expungement petition.
 (F)No fee for indigent petitionersIf the court determines that the petitioner is indigent, there shall be no cost for filing an expungement petition.
 (G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, the Director of the Administrative Office of the United States Courts shall issue a public report that—
 (i)describes— (I)the number of expungement petitions granted and denied under this subsection; and
 (II)the number of instances in which the Attorney General supported or opposed an expungement petition; (ii)includes any supporting data that the Director determines relevant and that does not name any petitioner; and
 (iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (H)Public defender eligibility (i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.
											(ii)Petitioners age 18 and older
 (I)Discretion of courtIn the case of a petitioner who is not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.
 (II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider—
 (aa)the anticipated complexity of the expungement hearing, including the number and type of witnesses called to advocate against the expungement of the records of the petitioner; and
 (bb)the potential for adverse testimony by a victim or a representative of the Attorney General.
													(c)Effect of expunged juvenile record
 (1)Protection from disclosureExcept as provided in paragraphs (4) through (8), if a court orders the expungement of a juvenile record of a person under subsection (a) or (b) with respect to a juvenile nonviolent offense, the proceedings in the case shall be deemed never to have occurred, and the person may properly reply accordingly to any inquiry about the events the records of which are ordered expunged.
 (2)Verification of expungementIf a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—
 (A)send a copy of the expungement order to each entity or person known to the court that possesses a record relating to the offense, including each—
 (i)law enforcement agency; and
 (ii)public or private correctional or detention facility;
 (B)in the expungement order— (i)require each entity or person described in subparagraph (A) to—
 (I)seal the record for 1 year and, during that 1-year period, apply paragraphs (3) and (4) of section 5043(c) with respect to the record;
 (II)on the date that is 1 year after the date of the order, destroy the record unless a subsequent incident described in subsection (d)(2) occurs; and
 (III)submit a written certification to the court, under penalty of perjury, that the entity or person has destroyed each paper and electronic copy of the record; and
 (ii)explain that if a subsequent incident described in subsection (d)(2) occurs, the order shall be vacated and the record shall no longer be sealed;
 (C)on the date that is 1 year after the date of the order, destroy each paper and electronic copy of the record in the possession of the court unless a subsequent incident described in subsection (d)(2) occurs; and
 (D)after receiving a written certification from each entity or person under subparagraph (B)(i)(III), notify the petitioner that each entity or person described in subparagraph (A) has destroyed each paper and electronic copy of the record.
 (3)Reply to inquiriesOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record of a person under this section, in the case of an inquiry relating to the juvenile record, the court, each law enforcement officer, any agency that provided treatment or rehabilitation services to the person, and the person (except as provided in paragraphs (4) through (8)) shall reply to the inquiry that no such juvenile record exists.
									(4)Civil actions
 (A)In generalOn and after the date on which a court orders the expungement of a juvenile record of a person under this section, if the person brings an action against a law enforcement agency that arrested, or participated in the arrest of, the person for the offense to which the record relates, or against the State or political subdivision of a State of which the law enforcement agency is an agency, in which the contents of the record are relevant to the resolution of the issues presented in the action, there shall be a rebuttable presumption that the defendant has a complete defense to the action.
 (B)Showing by plaintiffIn an action described in subparagraph (A), the plaintiff may rebut the presumption of a complete defense by showing that the contents of the expunged record would not prevent the defendant from being held liable.
 (C)Duty to testify as to existence of recordThe court in which an action described in subparagraph (A) is filed may require the plaintiff to state under oath whether the plaintiff had a juvenile record and whether the record was expunged.
 (D)Proof of existence of juvenile recordIf the plaintiff in an action described in subparagraph (A) denies the existence of a juvenile record, the defendant may prove the existence of the record in any manner compatible with the applicable laws of evidence.
 (5)Criminal and juvenile proceedingsOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record under this section, a prosecutor or other law enforcement officer may disclose underlying information from the juvenile record, and the person who is the subject of the juvenile record may be required to testify or otherwise disclose information about the record, in a criminal or other proceeding if such disclosure is required by the Constitution of the United States, the constitution of a State, or a Federal or State statute or rule.
 (6)Background checksOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record under this section, in the case of a background check for law enforcement employment or for any employment that requires a government security clearance, the person who is the subject of the juvenile record may be required to disclose underlying information from the record.
 (7)Disclosure to armed forcesOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record under this section, a person, including a law enforcement agency that possessed such a juvenile record, may be required to disclose underlying information from the record to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.
 (8)Authorization for person to disclose own recordA person who is the subject of a juvenile record expunged under this section may choose to disclose the record.
 (9)Treatment as sealed record during transition periodDuring the 1-year period beginning on the date on which a court orders the expungement of a juvenile record under this section, paragraphs (3) and (4) of section 5043(c) shall apply with respect to the record as if the record had been sealed under that section.
									(d)Limitation relating to subsequent incidents
 (1)After filing and before petition grantedIf, after the date on which a person files an expungement petition with respect to a juvenile offense and before the court determines whether to grant the petition, the person is convicted of a crime, adjudicated delinquent for an act of juvenile delinquency, or engaged in active criminal court proceedings or juvenile delinquency proceedings, the court shall deny the petition.
 (2)After petition grantedIf, on or after the date on which a court orders the expungement of a juvenile record of a person under subsection (b), the person is convicted of a crime, adjudicated delinquent for an act of juvenile delinquency, or engaged in active criminal court proceedings or juvenile delinquency proceedings—
 (A)the court that ordered the expungement shall— (i)vacate the order; and
 (ii)notify the person who is the subject of the juvenile record, and each entity or person described in subsection (c)(2)(A), that the order has been vacated; and
 (B)the record— (i)shall not be expunged; or
 (ii)if the record has been expunged because 1 year has elapsed since the date of the expungement order, shall not be treated as having been expunged.
 (e)Inclusion of State juvenile delinquency adjudications and proceedingsFor purposes of subparagraphs (A), (B), and (C)(ix) of subsection (b)(1) and paragraphs (1) and (2) of subsection (d), the term juvenile delinquency includes the violation of a law of a State committed by a person before attaining the age of 18 years which would have been a crime if committed by an adult..
 (2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the end the following:
						5043. Sealing.5044. Expungement..
 (3)ApplicabilitySections 5043 and 5044 of title 18, United States Code, as added by paragraph (1), shall apply with respect to a juvenile nonviolent offense (as defined in section 5031 of such title, as amended by subsection (b)) that is committed or alleged to have been committed before, on, or after the date of enactment of this Act.
 (e)Rule of constructionNothing in the amendments made by this section shall be construed to authorize the sealing or expungement of a record of a criminal conviction of a juvenile who was proceeded against as an adult in a district court of the United States.
				211.Juvenile solitary confinement
 (a)In generalChapter 403 of title 18, United States Code, as amended by section 210, is amended by adding at the end the following:
					
						5045.Juvenile solitary confinement
 (a)DefinitionsIn this section— (1)the term covered juvenile means—
 (A)a juvenile who— (i)is being proceeded against under this chapter for an alleged act of juvenile delinquency; or
 (ii)has been adjudicated delinquent under this chapter; or (B)a juvenile who is being proceeded against as an adult in a district court of the United States for an alleged criminal offense;
 (2)the term juvenile facility means any facility where covered juveniles are— (A)committed pursuant to an adjudication of delinquency under this chapter; or
 (B)detained prior to disposition or conviction; and (3)the term room confinement means the involuntary placement of a covered juvenile alone in a cell, room, or other area for any reason.
								(b)Prohibition on room confinement in juvenile facilities
 (1)In generalThe use of room confinement at a juvenile facility for discipline, punishment, retaliation, or any reason other than as a temporary response to a covered juvenile’s behavior that poses a serious and immediate risk of physical harm to any individual, including the covered juvenile, is prohibited.
								(2)Juveniles posing risk of harm
									(A)Requirement to use least restrictive techniques
 (i)In generalBefore a staff member of a juvenile facility places a covered juvenile in room confinement, the staff member shall attempt to use less restrictive techniques, including—
 (I)talking with the covered juvenile in an attempt to de-escalate the situation; and (II)permitting a qualified mental health professional to talk to the covered juvenile.
 (ii)ExplanationIf, after attempting to use less restrictive techniques as required under clause (i), a staff member of a juvenile facility decides to place a covered juvenile in room confinement, the staff member shall first—
 (I)explain to the covered juvenile the reasons for the room confinement; and (II)inform the covered juvenile that release from room confinement will occur—
 (aa)immediately when the covered juvenile regains self-control, as described in subparagraph (B)(i); or (bb)not later than after the expiration of the time period described in subclause (I) or (II) of subparagraph (B)(ii), as applicable.
 (B)Maximum period of confinementIf a covered juvenile is placed in room confinement because the covered juvenile poses a serious and immediate risk of physical harm to himself or herself, or to others, the covered juvenile shall be released—
 (i)immediately when the covered juvenile has sufficiently gained control so as to no longer engage in behavior that threatens serious and immediate risk of physical harm to himself or herself, or to others; or
 (ii)if a covered juvenile does not sufficiently gain control as described in clause (i), not later than—
 (I)3 hours after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm to others; or
 (II)30 minutes after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm only to himself or herself.
 (C)Risk of harm after maximum period of confinementIf, after the applicable maximum period of confinement under subclause (I) or (II) of subparagraph (B)(ii) has expired, a covered juvenile continues to pose a serious and immediate risk of physical harm described in that subclause—
 (i)the covered juvenile shall be transferred to another juvenile facility or internal location where services can be provided to the covered juvenile without relying on room confinement; or
 (ii)if a qualified mental health professional believes the level of crisis service needed is not currently available, a staff member of the juvenile facility shall initiate a referral to a location that can meet the needs of the covered juvenile.
 (D)Spirit and purposeThe use of consecutive periods of room confinement to evade the spirit and purpose of this subsection shall be prohibited..
 (b)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, as amended by section 210, is amended by adding at the end the following:
					5045. Juvenile solitary confinement..
				212.Ensuring accuracy of Federal criminal records
 (a)In generalSection 534 of title 28, United States Code, is amended by adding at the end the following:  (g)Ensuring accuracy of federal criminal records (1)Definitions (A)In generalIn this subsection—
 (i)the term applicant means the individual to whom a record sought to be exchanged pertains; (ii)the term high-risk, public trust position means a position designated as a public trust position under section 731.106(b) of title 5, Code of Federal Regulations, or any successor regulation;
 (iii)the term incomplete, with respect to a record, means the record— (I)indicates that an individual was arrested but does not describe the offense for which the individual was arrested; or
 (II)indicates that an individual was arrested or criminal proceedings were instituted against an individual but does not include the final disposition of the arrest or of the proceedings if a final disposition has been reached;
 (iv)the term record means a record or other information collected under this section that relates to— (I)an arrest by a Federal law enforcement officer; or
 (II)a Federal criminal proceeding; (v)the term reporting jurisdiction means any person or entity that provides a record to the Attorney General under this section; and
 (vi)the term requesting entity— (I)means a person or entity that seeks the exchange of a record for civil purposes that include employment, housing, credit, or any other type of application; and
 (II)does not include a law enforcement or intelligence agency that seeks the exchange of a record for— (aa)investigative purposes; or
 (bb)purposes relating to law enforcement employment. (B)Rule of constructionThe definition of the term requesting entity under subparagraph (A) shall not be construed to authorize access to records that is not otherwise authorized by law.
 (2)Incomplete or inaccurate recordsThe Attorney General shall establish and enforce procedures to ensure the prompt release of accurate records exchanged for employment-related purposes through the records system created under this section.
 (3)Required proceduresThe procedures established under paragraph (2) shall include the following: (A)Inaccurate record or informationIf the Attorney General determines that a record is inaccurate, the Attorney General shall promptly correct the record, including by making deletions to the record if appropriate.
								(B)Incomplete record
 (i)In generalIf the Attorney General determines that a record is incomplete or cannot be verified, the Attorney General—
 (I)shall attempt to complete or verify the record; and (II)if unable to complete or verify the record, may promptly make any changes or deletions to the record.
 (ii)Lack of disposition of arrestFor purposes of this subparagraph, an incomplete record includes a record that indicates there was an arrest and does not include the disposition of the arrest.
 (iii)Obtaining disposition of arrestIf the Attorney General determines that a record is an incomplete record described in clause (ii), the Attorney General shall, not later than 10 days after the date on which the requesting entity requests the exchange and before the exchange is made, obtain the disposition (if any) of the arrest.
 (C)Notification of reporting jurisdictionThe Attorney General shall notify each appropriate reporting jurisdiction of any action taken under subparagraph (A) or (B).
 (D)Opportunity to review records by applicantIn connection with an exchange of a record under this section, the Attorney General shall— (i)notify the applicant that the applicant can obtain a copy of the record as described in clause (ii) if the applicant demonstrates a reasonable basis for the applicant’s review of the record;
 (ii)provide to the applicant an opportunity, upon request and in accordance with clause (i), to— (I)obtain a copy of the record; and
 (II)challenge the accuracy and completeness of the record; (iii)promptly notify the requesting entity of any such challenge;
 (iv)not later than 30 days after the date on which the challenge is made, complete an investigation of the challenge;
 (v)provide to the applicant the specific findings and results of that investigation; (vi)promptly make any changes or deletions to the records required as a result of the challenge; and
 (vii)report those changes to the requesting entity. (E)Certain exchanges prohibited (i)In generalAn exchange shall not include any record—
 (I)except as provided in clause (ii), about an arrest more than 2 years old as of the date of the request for the exchange, that does not also include a disposition (if any) of that arrest;
 (II)relating to an adult or juvenile nonserious offense of the sort described in section 20.32(b) of title 28, Code of Federal Regulations, as in effect on July 1, 2009; or
 (III)to the extent the record is not clearly an arrest or a disposition of an arrest. (ii)Applicants for sensitive positionsThe prohibition under clause (i)(I) shall not apply in the case of a background check that relates to—
 (I)law enforcement employment; or (II)any position that a Federal agency designates as a—
 (aa)national security position; or (bb)high-risk, public trust position.
 (4)FeesThe Attorney General may collect a reasonable fee for an exchange of records for employment-related purposes through the records system created under this section to defray the costs associated with exchanges for those purposes, including any costs associated with the investigation of inaccurate or incomplete records..
 (b)Regulations on reasonable proceduresNot later than 1 year after the date of enactment of this Act, the Attorney General shall issue regulations to carry out section 534(g) of title 28, United States Code, as added by subsection (a).
				(c)Report
 (1)DefinitionIn this subsection, the term record has the meaning given the term in subsection (g) of section 534 of title 28, United States Code, as added by subsection (a).
 (2)Report requiredNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the implementation of subsection (g) of section 534 of title 28, United States Code, as added by subsection (a), that includes—
 (A)the number of exchanges of records for employment-related purposes made with entities in each State through the records system created under such section 534;
 (B)any prolonged failure of a Federal agency to comply with a request by the Attorney General for information about dispositions of arrests; and
 (C)the numbers of successful and unsuccessful challenges to the accuracy and completeness of records, organized by the Federal agency from which each record originated.
						IIINational Criminal Justice Commission Act
 301.Short titleThis Act may be cited as the National Criminal Justice Commission Act of 2017.
 302.FindingsCongress finds that— (1)it is in the interest of the Nation to establish a commission to undertake a comprehensive review of the criminal justice system;
 (2)there has not been a comprehensive study since the President’s Commission on Law Enforcement and Administration of Justice was established in 1965;
 (3)that commission, in a span of 18 months, produced a comprehensive report entitled The Challenge of Crime in a Free Society, which contained 200 specific recommendations on all aspects of the criminal justice system involving Federal, State, tribal, and local governments, civic organizations, religious institutions, business groups, and individual citizens; and
 (4)developments over the intervening 50 years require once again that Federal, State, tribal, and local governments, civic organizations, religious institutions, business groups, and individual citizens come together to review evidence and consider how to improve the criminal justice system.
				303.Establishment
 of commissionThere is established a commission to be known as the National Criminal Justice Commission (referred to in this title as the Commission).
			304.Purpose of
 the commissionThe Commission shall— (1)undertake a comprehensive review of the criminal justice system;
 (2)make recommendations for Federal criminal justice reform to the President and Congress; and
 (3)disseminate findings and supplemental guidance to the Federal Government, as well as to State, local, and tribal governments.
				305.Review, recommendations, and report
				(a)General
 reviewThe Commission shall undertake a comprehensive review of all areas of the criminal justice system, including Federal, State, local, and tribal governments’ criminal justice costs, practices, and policies.
				(b)Recommendations
 (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall submit to the President and Congress recommendations for changes in Federal oversight, policies, practices, and laws designed to prevent, deter, and reduce crime and violence, reduce recidivism, improve cost-effectiveness, and ensure the interests of justice at every step of the criminal justice system.
 (2)Unanimous consent requiredA recommendation of the Commission may be adopted and submitted under paragraph (1) if the recommendation is approved by a unanimous vote of the Commissioners at a meeting where a quorum is present pursuant to section 306(d).
 (3)RequirementThe recommendations submitted under this subsection shall be made available to the public.
					(c)Report
 (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall also disseminate to the Federal Government, as well as to State, local, and tribal governments, a report that details the findings and supplemental guidance of the Commission regarding the criminal justice system at all levels of government.
 (2)Majority vote requiredCommission findings and supplemental guidance may be adopted and included in the report required under paragraph (1) if the findings or guidance is approved by a majority vote of the Commissioners at a meeting where a quorum is present pursuant to section 306(d), except that any Commissioners dissenting from particular finding or supplemental guidance shall have the right to state the reason for their dissent in writing and such dissent shall be included in the report of the Commission.
 (3)RequirementThe report submitted under this subsection shall be made available to the public.
 (d)Prior commissionsThe Commission shall take into consideration the work of prior relevant commissions in conducting its review.
 (e)State and local governmentIn issuing its recommendations and report under this section, the Commission shall not infringe on the legitimate rights of the States to determine their own criminal laws or the enforcement of such laws.
				(f)Public
 hearingsThe Commission shall conduct public hearings in various locations around the United States.
				(g)Consultation
			 with government and nongovernment representatives
					(1)In
 generalThe Commission shall— (A)closely consult with Federal, State, local, and tribal government and nongovernmental leaders, including State, local, and tribal law enforcement officials, legislators, public health officials, judges, court administrators, prosecutors, defense counsel, victims’ rights organizations, probation and parole officials, criminal justice planners, criminologists, civil rights and liberties organizations, formerly incarcerated individuals, professional organizations, and corrections officials; and
 (B)include in the final report required under subsection (c) summaries of the input and recommendations of these leaders.
						(2)United States
 Sentencing CommissionTo the extent the review and recommendations required by this section relate to sentencing policies and practices for the Federal criminal justice system, the Commission shall conduct such review and make such recommendations in consultation with the United States Sentencing Commission.
 (h)Sense of Congress, goal of unanimityIt is the sense of the Congress that, given the national importance of the matters before the Commission, the Commission should work toward unanimously supported findings and supplemental guidance, and that unanimously supported findings and supplemental guidance should take precedence over those findings and supplemental guidance that are not unanimously supported.
				306.Membership
				(a)In
 generalThe Commission shall be composed of 14 members, as follows:
 (1)One member shall be appointed by the President, who shall serve as co-chairman of the Commission.
 (2)One member shall be appointed by the leader of the Senate, in consultation with the leader of the House of Representatives, that is a member of the opposite party of the President, who shall serve as co-chairman of the Commission.
 (3)Two members shall be appointed by the senior member of the Senate leadership of the Democratic Party, in consultation with the Democratic leadership of the Committee on the Judiciary.
 (4)Two members shall be appointed by the senior member of the Senate leadership of the Republican Party, in consultation with the Republican leadership of the Committee on the Judiciary.
 (5)Two members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party, in consultation with the Republican leadership of the Committee on the Judiciary.
 (6)Two members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party, in consultation with the Democratic leadership of the Committee on the Judiciary.
 (7)Two members, who shall be State and local representatives, shall be appointed by the President in agreement with leader of the Senate (majority or minority leader, as the case may be) of the Republican Party and the leader of the House of Representatives (majority or minority leader, as the case may be) of the Republican Party.
 (8)Two members, who shall be State and local representatives, shall be appointed by the President in agreement with leader of the Senate (majority or minority leader, as the case may be) of the Democratic Party and the leader of the House of Representatives (majority or minority leader, as the case may be) of the Democratic Party.
					(b)Membership
 (1)QualificationsThe individuals appointed from private life as members of the Commission shall be individuals with distinguished reputations for integrity and nonpartisanship who are nationally recognized for expertise, knowledge, or experience in such relevant areas as—
 (A)law enforcement;
 (B)criminal justice;
 (C)national security;
 (D)prison and jail administration;
 (E)prisoner reentry;
 (F)public health, including physical and sexual victimization, drug addiction and mental health;
 (G)victims’ rights;
 (H)civil liberties;
 (I)court administration;
 (J)social services; and
 (K)State, local, and tribal government.
 (2)DisqualificationAn individual shall not be appointed as a member of the Commission if such individual possesses any personal financial interest in the discharge of any of the duties of the Commission.
 (3)TermsMembers shall be appointed for the life of the Commission.
					(c)Appointment;
			 first meeting
 (1)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act.
					(2)First
 meetingThe Commission shall hold its first meeting on the date that is 60 days after the date of enactment of this Act, or not later than 30 days after the date on which funds are made available for the Commission, whichever is later.
 (3)EthicsAt the first meeting of the Commission, the Commission shall draft appropriate ethics guidelines for commissioners and staff, including guidelines relating to conflict of interest and financial disclosure. The Commission shall consult with the Senate and House Committees on the Judiciary as a part of drafting the guidelines and furnish the Committees with a copy of the completed guidelines.
					(d)Meetings;
			 quorum; vacancies
 (1)MeetingsThe Commission shall meet at the call of the co-chairs or a majority of its members.
 (2)QuorumEight members of the Commission shall constitute a quorum for purposes of conducting business, except that 2 members of the Commission shall constitute a quorum for purposes of receiving testimony.
 (3)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. If vacancies in the Commission occur on any day after 45 days after the date of the enactment of this Act, a quorum shall consist of a majority of the members of the Commission as of such day, so long as not less than 1 Commission member chosen by a member of each party, Republican and Democratic, is present.
					(e)Actions of
			 Commission
					(1)In
 generalThe Commission— (A)shall, subject to the requirements of section 305, act by resolution agreed to by a majority of the members of the Commission voting and present; and
 (B)may establish panels composed of less than the full membership of the Commission for purposes of carrying out the duties of the Commission under this title—
 (i)which shall be subject to the review and control of the Commission; and
 (ii)any findings and determinations made by such a panel shall not be considered the findings and determinations of the Commission unless approved by the Commission.
 (2)DelegationAny member, agent, or staff of the Commission may, if authorized by the co-chairs of the Commission, take any action which the Commission is authorized to take pursuant to this Act.
					307.Administration
				(a)Staff
					(1)Executive
 directorThe Commission shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate established for the Certified Plan pay level for the Senior Executive Service under section 5382 of title 5, United States Code.
					(2)Appointment and
 compensationThe co-chairs of the Commission shall designate and fix the compensation of the Executive Director and, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
					(3)Personnel as
			 Federal employees
						(A)In
 generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
						(B)Members of
 commissionSubparagraph (A) shall not be construed to apply to members of the Commission.
						(4)The
 compensation of commissionersEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States, State, or local government shall serve without compensation in addition to that received for their services as officers or employees.
					(5)Travel
 expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
					(b)Experts and
 consultantsWith the approval of the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
				(c)Detail of
 government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.
				(d)Other
 resourcesThe Commission shall have reasonable access to materials, resources, statistical data, and other information such Commission determines to be necessary to carry out its duties from the Library of Congress, the Department of Justice, the Office of National Drug Control Policy, the Department of State, and other agencies of the executive and legislative branches of the Federal Government. The co-chairs of the Commission shall make requests for such access in writing when necessary.
				(e)Volunteer
 servicesNotwithstanding the provisions of section 1342 of title 31, United States Code, the Commission is authorized to accept and utilize the services of volunteers serving without compensation. The Commission may reimburse such volunteers for local travel and office supplies, and for other travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code. A person providing volunteer services to the Commission shall be considered an employee of the Federal Government in performance of those services for the purposes of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries, chapter 171 of title 28, United States Code, relating to tort claims, and chapter 11 of title 18, United States Code, relating to conflicts of interest.
				(f)Obtaining
 official dataThe Commission may secure directly from any agency of the United States information necessary to enable it to carry out this Act. Upon the request of the co-chairs of the Commission, the head of that department or agency shall furnish that information to the Commission. The Commission shall not have access to sensitive information regarding ongoing investigations.
 (g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
				(h)Administrative
 reportingThe Commission shall issue biannual status reports to Congress regarding the use of resources, salaries, and all expenditures of appropriated funds.
 (i)ContractsThe Commission is authorized to enter into contracts with Federal and State agencies, private firms, institutions, and individuals for the conduct of activities necessary to the discharge of its duties and responsibilities. A contract, lease or other legal agreement entered into by the Commission may not extend beyond the date of the termination of the Commission.
 (j)GiftsSubject to existing law, the Commission may accept, use, and dispose of gifts or donations of services or property.
				(k)Administrative
 assistanceThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. These administrative services may include human resource management, budget, leasing, accounting, and payroll services.
				(l)Nonapplicability
			 of FACA and public access to meetings and minutes
					(1)In
 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
					(2)Meetings and
			 minutes
						(A)Meetings
 (i)AdministrationAll meetings of the Commission shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information described in section 552b(c) of title 5, United States Code. Interested persons shall be permitted to appear at open meetings and present oral or written statements on the subject matter of the meeting. The Commission may administer oaths or affirmations to any person appearing before it.
 (ii)NoticeAll open meetings of the Commission shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting.
							(B)Minutes and
 public availabilityMinutes of each open meeting shall be kept and shall contain a record of the people present, a description of the discussion that occurred, and copies of all statements filed. The minutes and records of all open meetings and other documents that were made available to or prepared for the Commission shall be available for public inspection and copying at a single location in the offices of the Commission.
 (m)ArchivingNot later than the date of termination of the Commission, all records and papers of the Commission shall be delivered to the Archivist of the United States for deposit in the National Archives.
				308.Funding
 (a)Determination of savingsNot later than 90 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall determine the total amount of savings projected to be realized by the implementation of title I during the 10-fiscal-year period beginning on the first day of the first fiscal year beginning after the date of enactment of this Act.
				(b)Transfers into fund
 (1)Establishment of fundThere is established in the Treasury a fund to be known as the National Criminal Justice Commission Fund (referred to in this section as the Fund).
 (2)TransfersEffective on the date on which the Director of the Office of Management and Budget determines the amount of savings under subsection (a), the Secretary of the Treasury shall transfer from the general fund of the Treasury to the Fund an amount equal to the lesser of the amount of savings or $14,000,000.
 (3)Use of fundsOf the amount transferred to the Fund under paragraph (2)— (A)50 percent shall be available to the Commission without further appropriation to carry out this title for the first fiscal year after the date of enactment of this Act; and
 (B)50 percent shall be available to the Commission without further appropriation to carry out this title for the second fiscal year after the date of enactment of this Act.
 (c)Discretionary spending limits adjustmentSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:
					
 (E)National Criminal Justice CommissionIf amounts are transferred to the National Criminal Justice Commission Fund established under section 308(b) of the National Criminal Justice Commission Act of 2017, the adjustment shall be a reduction in the discretionary spending limit for the revised nonsecurity category—
 (i)for the first fiscal year after the date of enactment of that Act, in an amount equal to 50 percent of the amount transferred to the Fund; and
 (ii)for the second fiscal year after the date of enactment of that Act, in an amount equal to 50 percent of the amount transferred to the Fund..
				(d)Budgetary effects
 (1)Statutory paygo scorecardsThe budgetary effects of this section shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
 (2)Senate paygo scorecardsThe budgetary effects of this section shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress).
 309.SunsetThe Commission shall terminate 60 days after the Commission submits the report required under section 305 to Congress.